         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 1 of 91




                                 UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF PENNSYLVANIA
--------------------------------------------------------------
JOHN A. ABRAHAM, M.D.,                                         |  Civil Action No.
                                                               |
                                    Plaintiff,                 |
                                                               |
         -against-                                             |  JURY TRIAL DEMANDED
                                                               |
THOMAS JEFFERSON UNIVERSITY                                     |
and THOMAS JEFFERSON UNIVERSITY                                |
HOSPITALS, INC.                                                |
                                    Defendants.                |
--------------------------------------------------------------

                                          COMPLAINT

       Plaintiff John A. Abraham, M.D. (“Plaintiff” or “Dr. Abraham”), by his attorneys Nesenoff

& Miltenberg, LLP, and Rogers Castor as and for his Complaint against Defendants, respectfully

alleges as follows:

                              THE NATURE OF THIS ACTION

       1.      Plaintiff brings this action to obtain relief against Defendants Thomas Jefferson

University (“TJU”) and Thomas Jefferson University Hospitals, Inc. (“TJUH”) (collectively

“Defendants”) based on causes of action for violation of Title IX of the Education Amendments

of 1972, breach of contract, intentional infliction of emotional distress, negligent infliction of

emotional distress, and tortious interference by Defendants with Plaintiff’s business relations with

Rothman Orthopaedics.

       2.      At all points relevant herein, TJU and TJUH operated as agents of each other. As

detailed below, the operations of TJU and TJUH are substantially consolidated.




                                                [1]
             Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 2 of 91




           3.       Prior to the events described herein, Plaintiff was a renowned orthopedic surgeon

with an unblemished professional reputation. Plaintiff held clinical privileges and a faculty

appointment at TJUH.

           4.       On June 23, 2018, Plaintiff hosted his annual party at his residence to thank various

members of the hospital community, including his operating staff.

           5.       After the party, Plaintiff and Jane Roe1 (hereinafter “Jane Roe,” “Roe,” or

“complainant”), a resident physician at TJUH, had a sexual encounter.

           6.       Plaintiff was intoxicated, and allegedly incapacitated as that term is defined under

the TJU/TJUH Sexual Misconduct Policy, at the time of the sexual encounter.

           7.       On the night in question, immediately preceding and during the encounter, Roe

exhibited sexually aggressive behavior toward Plaintiff and disregarded Plaintiff’s statements that

he did not consent to the sexual activity.

           8.       Following the sexual encounter, on June 26, 2018, Roe and her husband, R.P.,

attempted to extort money from Dr. Abraham.

           9.       That same day, Dr. Abraham reported Roe’s alleged sexual misconduct and

extortion attempt to his TJU/TJUH supervisor.

           10.      Upon information and belief, having learned that Dr. Abraham had already reported

her alleged misconduct, Roe filed a false complaint with TJU/TJUH against Dr. Abraham for non-

consensual sexual intercourse in retaliation.

           11.      Despite Dr. Abraham’s repeated reports to TJU/TJUH officials that i) he had a

complaint against Roe for sexual misconduct against him, and ii) Roe’s false complaint against

him was retaliatory, Defendants took no action to investigate his allegations against Roe.



1
    Roe is referred to herein pseudonymously.

                                                     [2]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 3 of 91




       12.        Worse, on June 27, 2018, TJUH coerced Dr. Abraham into taking a leave of

absence. By contrast, no interim action was ever taken against Roe, despite Dr. Abraham’s

complaints against her.

       13.        TJU then conducted a superficial, flawed and gender-biased investigation into

Roe’s allegations against him.

       14.        Throughout the investigation, Defendants engaged in substantial errors in violation

of federal law, state law, and Defendants’ own policies. A non-exhaustive list of Defendants’

wrongful actions includes the following:

             a. Failing to investigate Dr. Abraham’s allegation that Roe had engaged in non-

                  consensual sexual intercourse with him;

             b.   Failing to investigate whether Roe’s allegation against Dr. Abraham was

                  retaliatory, given that it occurred, after Dr. Abraham made a report of Roe’s

                  misconduct with his supervisor, and on information and belief, following a failed

                  extortion attempt carried out by Roe and her husband, R.P., against Dr. Abraham;

             c. Depriving Dr. Abraham the opportunity to review the investigative report produced

                  by TJU in this matter, Roe’s initial complaint to the Title IX Office as well as any

                  evidence and witness statements collected. There is no written basis in Defendants’

                  Sexual Misconduct Policy for depriving Dr. Abraham of the opportunity to review

                  these materials;

             d. Defendants failed to pursue potentially exculpatory information on behalf of Dr.

                  Abraham; and

             e. The investigation was concluded without allowing Dr. Abraham a full and fair

                  opportunity to provide a statement, to present over twenty-nine material witnesses



                                                  [3]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 4 of 91




               along with witness statements, and to offer other evidence on his behalf, such as

               the threatening voicemail left by R.P., Roe’s husband.

       15.     Fearing that the bias that pervaded the investigation would likewise taint any

hearing in this matter, and having exhausted his savings during his leave of absence, with full

reservation of his rights, Dr. Abraham relinquished his clinical privileges and faculty appointment

at TJU/TJUH in December, 2018.

       16.     Thereafter, on January 8, 2019, the Title IX investigation of Roe’s allegations

against him was concluded without any findings issued against Dr. Abraham.

       17.     Yet, when Dr. Abraham returned to practice through his contractual relationship

with Rothman Orthopaedics in January, 2019, TJU and TJUH continued to wrongfully interfere

with his ability to practice his medical specialty, to retain and re-build his patient base, and

subjected him to further reputational harm and emotional distress.

       18.     Defendants’ conduct herein has subjected Dr. Abraham to significant economic

harm, including without limitation lost earnings, loss of future earnings, and loss of career

prospects. Defendants’ conduct will continue to have long-term and severe consequences for Dr.

Abraham.

       19.     Dr. Abraham has suffered from depression, anxiety, and suicidal ideation, for which

he has required treatment, due to the Defendants’ mishandling of the events in question.

       20.     Due to Defendant’s mishandling of the disciplinary proceeding described herein,

Dr. Abraham has now been labeled a “rapist” and has been ostracized by professional colleagues,

referring physicians, and residents. Dr. Abraham has suffered and will continue to suffer ongoing

reputational harm due to Defendants’ conduct. Prior to the events described herein, Dr. Abraham’s

reputation was unblemished.



                                                [4]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 5 of 91




       21.      For the foregoing reasons, Dr. Abraham now seeks judicial intervention to address

Defendants’ wrongful conduct as more fully described herein.

                                          THE PARTIES

       22.      Plaintiff is a natural person whose permanent residence is in the Commonwealth of

Pennsylvania.

       23.      During the events described herein, Plaintiff held a faculty appointment and clinical

privileges at TJUH.

       24.      Defendant TJUH is a Pennsylvania corporation with its principal place of business

located at 111 S. 11th Street, Philadelphia, Pennsylvania 19107.

       25.      Defendant TJUH receives federal funding. The total amount of annual federal

funding received by the TJUH is not publicly available.

       26.      Defendant TJU is a private university organized under the laws of the

Commonwealth of Pennsylvania. Defendant TJU has a principal place of business at 1020

Walnut Street, Philadelphia, Pennsylvania 19107.

       27.      Defendant TJU receives federal funding. The total amount of annual federal

funding received by the TJU is not publicly available.

       28.      Defendants TJU and TJUH do business collectively under the marketing name

“Jefferson Health.”

       29.      The operations of Defendants TJU and TJUH are substantially consolidated. By

way of example, not limitation, of Defendants’ consolidated operations, Defendants maintain

connected websites. The “Jefferson Health” website, https://www.jeffersonhealth.org/index.html,

contains a “University” link, which connects to the TJU website, https://www.jefferson.edu/. The

TJU website likewise links to the Jefferson Health website. The TJUH website,



                                                 [5]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 6 of 91




 https://hospitals.jefferson.edu/ also links to the TJU website. (Websites last accessed on May 5,

 2020).

          30.    At all times material to this Complaint, Defendants TJU and TJUH acted by and

 through their authorized agents, servants, and employees. These authorized agents, servants, and

 employees were operating within the scope and course of their employment with Defendants and

 in furtherance of Defendants’ business.

                                     JURISDICTION AND VENUE

          31.    This Court has federal question and supplemental jurisdiction pursuant to 28

U.S.C. § 1331 and 28 U.S.C. § 1367 because: (i) the claims herein arise under federal law; and

(ii) the state law claims are so closely related to the federal law claims as to form the same case

or controversy under Article III of the U.S. Constitution.

          32.    This Court has personal jurisdiction over TJU and TJUH on the grounds that

Defendants are conducting business within the Commonwealth of Pennsylvania.

          33.    Venue for this action properly lies in this district pursuant to 28 U.S.C. § 1391

because a substantial part of the events or omissions giving rise to the claim occurred in this

judicial district.

                     FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

A.        Background: The Effect of the “April 2011 Dear Colleague Letter” Of The
          Department of Education’s Office for Civil Rights on University Sexual Misconduct
          Policies.

          34.    On April 4, 2011, the Department of Education’s Office for Civil Rights (“OCR”)

issued a guidance letter to colleges and universities in receipt of federal funding, which became

widely known as the “April 2011 Dear Colleague Letter” (the “DCL”).

          35.    The DCL advised recipients that sexual violence constitutes sexual harassment


                                                [6]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 7 of 91




within the meaning of Title IX of the Education Amendments of 1972 and its regulations, and the

DCL directed schools to “take immediate action to eliminate the harassment, prevent its recurrence

and address its effects.” DCL at 4.

       36.     The DCL responded, in part, to a special investigative report published by National

Public Radio and the Center for Public Integrity, which proclaimed a campus rape epidemic and

criticized the OCR for its lax response to what the report characterized as a social problem of

critical importance. See Joseph Shapiro, Campus Rape Victims: A Struggle for Justice, National

Public Radio (Feb. 24, 2010), http://www.npr.org/templates/story/story.php?storyId=124001493.

The report described in detail the obstacles faced by sexual assault victims in obtaining redress

though college disciplinary proceedings, and how victims who did engage in the college

disciplinary process suffered additional trauma as a result. Much of the report focused on

underreporting, re-traumatization of victims, rape myth adherence on college campuses (e.g., that

women invite rape, that rapes are just drunk hook-ups, and that women routinely lie), and young

men’s cultural adherence to the sexual aggressor role.

       37.     The OCR further relied on faulty statistics in sounding its “call to action” for

campuses nationwide—that “about 1 in 5 women are victims of completed or attempted sexual

assault while in college.” DCL at 2. The researchers behind this study subsequently invalidated

that statistic as a misrepresentation of the conclusions of the study, and warned that it was

“inappropriate to use the 1-in-5 number as a baseline . . . when discussing our country’s problem

with rape and sexual assault on campus.” See Christopher Krebs and Christine Lindquist, Setting

the   Record     Straight    on       “1   in   5”,   Time    Magazine     (Dec.    14,    2015),

http://time.com/3633903/campus-rape-1-in-5-sexual-assault-setting-record-straight/.

       38.     Relying on the faulty one-in-five statistic, the OCR, through the DCL, minimized



                                                [7]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 8 of 91




due process protections for the accused by, among other things, mandating the adoption of a

relatively low burden of proof—“more likely than not”— in cases involving sexual misconduct,

expressly prohibiting colleges from applying a higher standard of proof. (DCL at 10-11)

       39.     The DCL advised that schools responding to Title IX complaints should “minimize

the burden on the complainant” (DCL at 15) and focus on victim advocacy. For example, it stated

(DCL at 12) that schools should give both parties the right to appeal a decision – in other words,

if an accused student was found not responsible, the complainant could then appeal and force the

respondent to defend the charges all over again, functionally constituting double-jeopardy.

Additionally, the DCL stated that schools must take steps to protect the complainant, as necessary,

including taking interim steps before the final outcome of the investigation. Such steps include

transferring alleged perpetrators, if necessary, away from shared courses or housing. (DCL at 15-

16)

       40.     The DCL (p. 12) also strongly discouraged allowing cross-examination because it

“may be traumatic or intimidating” to the alleged victim.

       41.     Despite its purported purpose as a mere guidance letter, the Department of

Education treated the DCL as a binding regulation and pressured colleges and universities to

aggressively pursue investigations of sexual assault on campus.

       42.     Before the DCL, colleges and universities generally did not use their disciplinary

procedures to adjudicate sexual misconduct cases and certainly not in the manner and frequency

that they have since the issuance of the DCL.

       43.     After the DCL was published, schools changed their sexual assault and sexual

harassment policies and procedures.

       44.     On April 29, 2014, OCR issued additional directives to colleges and universities in



                                                [8]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 9 of 91




the form of a guidance document titled Questions and Answers on Title IX and Sexual Violence

(“OCR’s April 2014 Q&A”) which was aimed at addressing campus sexual misconduct policies,

including the procedures colleges and universities “must” employ “to prevent sexual violence and

resolve complaints” and the elements that “should be included in a school’s procedures for

responding to complaints of sexual violence.” http://www2.ed/gov./about/offices/list/ocr/docs/qa-

201404-title-ix.pdf. OCR’s April 2014 at 9,12.

          45.    The OCR’s April 2014 Q&A advised schools to adopt a trauma informed approach,

advising, for example, that hearings should be “conducted in a manner that does not inflict

additional trauma on the complainant.” Id. at p. 31.

          46.    In addition, OCR’s April 2014 Q&A continued OCR’s quest to hamper students’

ability to defend themselves by reducing or eliminating the ability to expose credibility flaws

in the allegations made against them. For example, the document states that schools:

          (a) “must not require a complainant to be present” at sexual misconduct disciplinary
          hearings (p. 30);

          (b)   may decide to eliminate all opportunities for “cross-examination” (p. 31); and

          (c) must avoid “revictimization” by minimizing the number of times a victim is
          interviewed so “complainants are not unnecessarily required to give multiple statements
          about a traumatic event” (pp. 30, 25).

          47.      Neither OCR’s April 2014 Q&A nor the DCL were subject to notice-and-

comment rulemaking, and both the OCR’s April 2014 Q&A and the DCL constituted substantive

decision-making.

          48.      In the same month that the OCR issued its April, 2014 Q&A on Title IX, the White

House issued a report titled Not Alone, which included a warning that if the OCR finds a school in

violation of Title IX, the “school risks losing federal funds.” See White House Task Force to

Protect     Students    from   Sexual    Assault,         Not   Alone   (Apr.   2014),   available   at


                                                    [9]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 10 of 91




https://obamawhitehouse.archives.gov/sites/default/files/docs/report_0.pdf.          The report further

advised that the Department of Justice (“DOJ”) shared authority with OCR for enforcing Title IX,

and could therefore initiate investigation, compliance review, and/or litigation against schools

suspected of violating Title IX.

         49.     In June 2014, then-Assistant Secretary of Education Catherine Lhamon testified

before the United States Senate, warning that if the OCR could not secure voluntary compliance

with the DCL from a college or university, it could elect to initiate an administrative action to

terminate federal funds or refer the case to the Department of Justice. See Testimony of Catherine

E. Lhamon, Assistant Secretary Office For Civil Rights, U.S. Department Of Education (June 26,

2014),    https://www2.ed.gov/about/offices/list/ocr/correspondence/testimony/20140626-sexual-

violence.pdf.

         50.     To support its enforcement of the DCL, the OCR hired hundreds of additional

investigators. To date, OCR has conducted over five hundred investigations of colleges for the

potential mishandling of complaints of sexual misconduct. See Title IX: Tracking Sexual Assault

Investigations, Chronicle of Higher Education, https://projects.chronicle.com/titleix/ (last visited

June 7, 2020).

         51.     The threat of revocation of federal funds—the ultimate penalty—was a powerful

tool in motivating colleges to aggressively pursue and punish male students accused of sexual

misconduct. In that regard, Anne Neal, of the American Council of Trustees and Alumni,

observed: “There is a certain hysteria in the air on this topic, . . . . It's really a surreal situation, I

think.” See Tovia Smith, How Campus Sexual Assaults Came to Command New Attention,

National Public Radio (Aug. 12, 2014), https://www.npr.org/2014/08/12/339822696/how-

campus-sexual-assaults-came-to-command-new-attention. Neal explained that “schools are



                                                   [10]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 11 of 91




running so scared of violating the civil rights of alleged victims that they end up violating the due

process rights of defendants instead.”

       52.     Robert Dana, Dean of Students at the University of Maine, echoed the sentiment

that a fear of governmental intervention and withdrawal of funds could lead colleges to rush to

judgment against male students in disciplinary proceedings. See Tovia Smith, Some Accused of

Sexual Assault on Campus Say System Works Against Them, National Public Radio (Sept. 3, 2014),

https://www.npr.org/2014/09/03/345312997/some-accused-of-campus-assault-say-the-system-

works-against-them. Dana told NPR, "[c]olleges and universities are getting very jittery about it.”

Id.

       53.     Likewise, on September 1, 2014, the Chronicle of Higher Education noted that

colleges were facing “increasing pressure from survivors and the federal government,” including

claims that college campuses had become “hazardous places” for female students. See Robin

Wilson, Presumed Guilty: College Men Accused of Rape Say the Scales are Tipped Against Them,

Chronicle of Higher Education (Sept. 1, 2014), https://www.chronicle.com/article/Presumed-

Guilty/148529. For example, the article noted that different standards were being applied to male

students versus female students: “Under current interpretations of colleges’ legal responsibilities,

if a female student alleges sexual assault by a male student after heavy drinking, he may be

suspended or expelled, even if she appeared to be a willing participant and never said no. That is

because in heterosexual cases, colleges typically see the male student as the one physically able to

initiate sex, and therefore responsible for gaining the woman’s consent.” Id.

       54.     Notably, a recent study by the National Bureau of Economic Research found that

opening more Title IX investigations benefits colleges in their application submission rates, and

has no negative impact on securing donations. See Jason M. Lindo et al., Any Press is Good Press?



                                                [11]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 12 of 91




The Unanticipated Effect of Title IX Investigations on University Outcomes, National Bureau of

Economic Research, Working Paper No. 24852 (July 2018), http://www.nber.org/papers/w24852.

       55.     The study found “no evidence [that] federal Title IX investigations reduce students’

interest in a university. Instead, [it found] evidence that these investigations increase freshman

applications and enrollment, for both female and male students.” Id. The study further found that

“[f]ederal Title IX investigations appear to have no effect on student retention, as the enrollment

of continuing students is unaffected,” and that “analysis of . . . data suggests that federal Title IX

investigations have no detectable effects on donations.” Ibid. In other words, colleges and

universities have everything to gain from aggressively pursuing Title IX cases, and nothing to lose.

       56.     Colleges, universities, and teaching hospitals, including TJU and TJUH, were

fearful of and concerned about being investigated or sanctioned by the DOE and/or of potential

Title IX lawsuits by the U.S. Department of Justice (“DOJ”). In response to pressure from OCR,

DOJ, and the Obama White House, educational institutions, like TJU and TJUH, have limited

procedural protections afforded to males, like Dr. Abraham, in sexual misconduct cases.

       57.       On September 7, 2017, Department of Education Secretary Betsy DeVos vowed

to replace the “failed system” of campus sexual assault enforcement to ensure fairness for both

accusers and the accused, proclaiming that “one person denied due process is one too many.” Press

Release, Secretary DeVos Prepared Remarks on Title IX Enforcement (Sept. 7, 2017), available

at https://www.ed.gov/news/speeches/secretary-devos-prepared-remarks-title-ix-enforcement.

       58.     DeVos explained, “[t]he truth is that the system established by the prior

administration has failed too many students;” specifically, “[t]he notion that a school must

diminish due process rights to better serve the ‘victim’ only creates more victims.” Id.




                                                [12]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 13 of 91




       59.     Acknowledging the massive pressure placed on universities and educational

programs, including graduate medical residency programs, by the DCL, DeVos stated, “[n]o

school or university should deprive any student of his or her ability to pursue their education

because the school fears shaming by – or loss of funding from – Washington.” Id.

       60.     With respect to the rights of the accused, DeVos declared, “[e]very student accused

of sexual misconduct must know that guilt is not predetermined,” and that “any school that uses a

system biased toward finding a student responsible for sexual misconduct also commits

discrimination.” Id. She continued, “Due process is the foundation of any system of justice that

seeks a fair outcome. Due process either protects everyone, or it protects no one.” Id.

       61.     As one college administrator observed shortly thereafter, “I think that [DeVos’s]

reference to due process is because of her overall assessment that the pendulum has swung too far

in favor of complainants as a result of the directives in the Dear Colleague Letter.” Sarah Asch,

Federal Changes to Title IX on Sexual Assault Could Impact Middlebury, The Middlebury Campus

(Sept. 20, 2017), https://middleburycampus.com/36090/features/federal-changes-to-title-ix-on-

sexual-assault-could-impact-middlebury/.

       62.     On September 22, 2017, the OCR formally rescinded the DCL and the April, 2014

Q&A, and put in place interim guidance (the “2017 Q&A”), while the current administration

reviewed and revised its practices regarding the adjudication of complaints of sexual misconduct

on college campuses. See Dep’t of Ed., Dear Colleague Letter (Sept. 22, 2017),

https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-201709.pdf; see also Dep’t of

Ed.,         Q&A       on       Campus         Sexual        Misconduct        (Sept.       2017),

https://www2.ed.gov/about/offices/list/ocr/docs/qa-title-ix-201709.pdf.

       63.     In rescinding the 2011 DCL, the OCR noted that it had placed “improper pressure



                                               [13]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 14 of 91




upon universities to adopt procedures that do not afford fundamental fairness,” and “lack the most

basic elements of fairness and due process, are overwhelmingly stacked against the accused, and

are in no way required by Title IX law or regulation.” Dep’t of Ed., Dear Colleague Letter

(Sept.         22,      2017),     https://www2.ed.gov/about/offices/list/ocr/letters/colleague-title-ix-

201709.pdf (citations omitted) (emphasis added).

         64.         In that regard, the 2017 Q&A prohibits universities from relying on fixed rules or

assumptions that favor complainants over respondents.

         65.         The 2017 Q&A cautions that “[t]raining materials or investigative techniques and

approaches that apply sex stereotypes or generalizations may violate Title IX and should be

avoided so that the investigation proceeds objectively and impartially,” and the same standard

applies for “[d]ecision-making techniques or approaches.” 2017 Q&A at 4, 5.

         66.         The 2017 Q&A requires universities to “adopt and publish grievance procedures

that provide for a prompt and equitable resolution of complaints of sex discrimination, including

sexual misconduct.” Id. at 3 (emphasis added). In that regard, the “elements in evaluating whether

a school’s grievance procedures are prompt and equitable[] includ[e] . . . ensur[ing] an adequate,

reliable, and impartial investigation of complaints.” Ibid. (emphasis added).

         67.         The 2017 Q&A also requires investigators to “synthesize all available evidence—

including both inculpatory and exculpatory evidence—and take into account the unique and

complex circumstances of each case.” Id. at 4 (emphasis added).

         68.         The 2017 Q&A also requires that “[a]ny rights or opportunities that a school makes

available to one party during the investigation should be made available to the other party on equal

terms.” Id. at 4.

         69.         Likewise the 2017 Q&A, in a significant departure from the DCL, states: “The



                                                    [14]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 15 of 91




findings of fact and conclusions should be reached by applying either a preponderance of the

evidence standard or a clear and convincing evidence standard,” as long as the standard for

evaluating claims of sexual misconduct is the same as that applied in other student disciplinary

proceedings. Id. at 4; see also id. footnote 19 at 4.

       70.     The 2017 Q&A suggests that the policies and procedures in place at TJU and TJUH

at all times relevant to this lawsuit—which were tailored in such a way as to comply with the DCL

under the threat of loss of federal funding—were unfair and, ultimately, contrary to the goal of

gender equality in Title IX proceedings.

       71.     On November 16, 2018, the Department of Education released proposed Title IX

regulations, subject to “notice-and-comment rulemaking.” https://www.ed.gov/news/press-

releases/secretary-devos-proposed-title-ix-rule-provides-clarity-schools-support-survivors-and-

due-process-rights-all.

       72.     Despite a different direction announced by the Trump Administration, colleges

universities, and educational programs including TJU and TJUH have mostly continued with

victim-centered practices and policies in place during the Obama Administration, holding on, as a

matter of ideological commitment, to what is a gender biased enforcement of Title IX.

       73.     In January 2020, NASPA, the national organization of Student Affairs

Administrators in Higher Education, which has 15,000 members representing more than 1500

institutions, issued a study, “Expanding The Frame: Institutional Responses to Students Accused

of Sexual Misconduct.” (available at https://www.naspa.org/report/expanding-the-frame-

institutional-responses-to-students-accused-of-sexual-misconduct) The study, intended to refute

“the common narrative that institutions are not concerned with responding parties’ rights in sexual




                                                 [15]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 16 of 91




misconduct cases,” essentially evidenced to the contrary that widespread institutional bias against

the accused starts at the very inception of a complaint, prior to any investigation or adjudication.

       74.      In a process governed by the enforcement of Title IX gender equality, and in which

overwhelming the majority of accused students are male, the survey reported that only 5% of

schools have even one full-time employee to assist accused students; 85% have no budget

dedicated specifically to providing services for accused students; and for accused students “no

established best practices currently exist, and most institutions are only just developing these

programs, identifying what specific services are needed, and exploring what is equitable or

equal.” While alleged victims have entire departments of advocates funded by the institution

dedicated to their needs, only 13% of colleges and universities have a staff member reach out

“directly to responding parties about support services available.” The study suggests that accused

students are left to defend themselves by administrators “due to perceived pushback from members

of the campus community who disagree with providing respondent services.”

       75.     On May 6, 2020, the United States Department of Education released new Title IX

regulations, which will carry the force and effect of law as of August 14, 2020. (“US Department

of      Education       Releases       Final       Title      IX       Rule,”      available       at

https://www2.ed.gov/about/offices/list/ocr/newsroom.html)

       76.     The new Title IX regulations will provide respondents procedural rights that Dr.

Abraham was deprived of during his own disciplinary proceeding, including without limitation: i)

a presumption of innocence until a finding of responsibility is made; ii) the right to be provided

with a copy of the investigative report produced in the matter and a minimum of ten days in which

to respond to the investigative report. (See “Summary of Major Provisions of the Department of




                                                [16]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 17 of 91




Education’s           Title         IX          Final          Rule,”           available          at

https://www2.ed.gov/about/offices/list/ocr/docs/titleix-summary.pdf)

B.     TJU’s Sexual Misconduct Policy and Contract with Dr. Abraham

       77.     Plaintiff, like any other employee or agent of TJU/TJUH was bound by the

University’s policies and procedures, including its Sexual Misconduct Policy (the “Policy”).

       78.     On information and belief, and as detailed below, Defendants continued to apply

the Policy in a manner consistent with the rescinded 2011 Dear Colleague Letter.

       79.     The Policy describes the process by which TJU receives, investigates, responds to,

and resolves complaints of sexual misconduct, stalking, relationship abuse or violence.

       80.     The Policy notes that the majority of TJU employees are required to report

information they receive concerning an incident to Campus Security and the Title IX Coordinator,

in this matter, Zoe Gingold. The Policy specifically notes that staff with significant responsibility

to student and campus activities are mandatory reporters of incidents. (See Policy, VI “Initial

Procedures” (A)(2) at 7-8).

       81.     In the matters described herein, Roe was treated as the “complainant,” and Dr.

Abraham was treated as the “respondent.”

       82.     Upon receiving a report of alleged misconduct, the Title IX Coordinator will

determine whether an investigation into the alleged misconduct will occur. (See Policy, VII

“Investigation and Disciplinary Process” at 10-11).

       83.     If the Title IX Coordinator determines that an investigation will commence, a

“Notice of Concern” is issued. (See id.).




                                                [17]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 18 of 91




       84.     The “Notice of Concern” issued in the matter described below, indicated that Dr.

Abraham would be assigned a TJU representative as his “advisor.” TJU assigned Jennifer Fogerty

to be Dr. Abraham’s Title IX advisor in this matter.

       85.     The Notice of Concern also informed Dr. Abraham of his right to have a “support

person” who would not be able to have a speaking role in any of the ensuing proceedings.

       86.     Under the Policy, within two business days of receiving the Notice of Concern,

both the complainant and the respondent will be asked to identify any “significant conflicts” that

would affect the timing of the investigation and any potential hearing.         (See Policy, VII

“Investigation and Disciplinary Process” at 11).

       87.     The issuance of the Notice of Concern marks the commencement of the “Formal

Investigation” phase of the disciplinary matter. (See id.).

       88.     Under the Policy, investigations may be performed by “appropriate authorities

including, but not limited to, trained University personnel. (See id.).

       89.     The Policy provides no further information concerning the substance of the alleged

training received by University Personnel.

       90.     As detailed below, in the matter at hand, TJU assigned a third-party investigator,

Gaetan Alfano, Esq. (“Investigator Alfano”).

       91.     No information is publicly available as to the training received by Investigator

Alfano on conducting sexual misconduct investigations.

       92.     No information is available as to any training specifically offered by TJU to

Investigator Alfano on the Policy or conducting sexual misconduct investigations generally.




                                                [18]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 19 of 91




       93.     The Policy indicates that investigations “may” include interviews of the parties,

and any material witnesses presented by either party as well as the review of any material evidence.

(See Policy, VII “Investigation and Disciplinary Process” at 11).

       94.     The Policy specifically provides that both parties “will have the opportunity to

present written statements, witnesses and other evidence during the process. (Id. at 11).

       95.     Following an investigation, the Policy indicates that there may be several potential

outcomes, such as a No Charge Decision, Non-Hearing Resolution, or Charge Decision. (See

Policy, VII “Investigation and Disciplinary Process” at 11).

       96.     Relevant to the instant matter are the following outcomes discussed in greater detail

below: i) Non-Hearing Resolution; and ii) Charge Decision.

       97.     A Non-Hearing Resolution is appropriate where the Title IX Coordinator

“concludes that a reasonable Sexual Misconduct Board could find, by a preponderance of the

evidence, that the alleged Sexual Misconduct occurred, but there is not a significant dispute among

the parties and the Title IX Coordinator about the proper outcome of the matter (including

administrative remedies and disciplinary sanctions)…” (See Policy, VII “Investigation and

Disciplinary Process” at 11).

       98.     At TJU, the “Sexual Misconduct Board” is a pool of faculty and staff “specially

trained” in matters related to sexual misconduct. (See Policy, VII “Investigation and Disciplinary

Process” at 13). No further details are provided as to the substance or frequency of the training

received by the Sexual Misconduct Board.

       99.     When a sexual misconduct case must be decided, a hearing panel is assembled from

faculty and staff on the Sexual Misconduct Board. (See Policy, VII “Investigation and Disciplinary

Process” at 13).



                                               [19]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 20 of 91




        100.     The second potential outcome relevant to this matter is the “Charge Decision.”

When the Title IX Coordinator determines that a Non-Hearing Resolution is not feasible, and that

a reasonable Sexual Misconduct Board could find, by a preponderance of the evidence, that the

alleged sexual misconduct occurred, the Title IX Coordinator will issue a “Charge Letter.” (See

id. at 11-12.)

        101.     The “Charge Letter” will recite the specific allegations of “Prohibited Conduct” as

defined under the Policy, and the applicable Policy provisions. (See id.). The Charge Letter refers

the matter to a Sexual Misconduct Board for adjudication. (See id.).

        102.     Under the Policy, hearings are to be conducted in accordance with the TJU’s

“Community Standards” process and may include the presentation of evidence and witnesses at a

live hearing. (see Policy VII “Investigation and Disciplinary Process” at 13; see generally,

“Community        Standards”     available    at     https://www.jefferson.edu/university/academic-

affairs/schools/student-affairs/student-handbooks/university-policies/code-of-conduct.html (last

accessed June 7, 2020).

        103.     On or about July 9, 2018, Dr. Abraham sent an email to his TJU-appointed Title IX

advisor, Jennifer Fogerty. Citing to Section VII of the Policy, Dr. Abraham pointed out that

hearings in Title IX matters are to be conducted in accordance with the “Community Standards”

process. Dr. Abraham requested a copy of the “Community Standards” procedures.

        104.     Without citing to a specific provision of the Policy as the basis of her conclusion,

Ms. Fogerty indicated that a hearing through the Sexual Misconduct Board only occurred where

the respondent was a student or medical resident at TJU/TJUH.

        105.     Ms. Fogerty then indicated that a “Jefferson employee or agent” found to have

violated the Policy would be subject to “appropriate disciplinary and/or corrective action under



                                                   [20]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 21 of 91




applicable policies.” According to Ms. Fogerty, the applicable policies included the TJU Code of

Conduct, Policy Prohibiting Unlawful Discrimination, Harassment and Retaliation, and potentially

the Bylaws of the Sidney Kimmel Medical College and/or the TJUH Medical Staff. However, at

no point during the course of the investigation was Dr. Abraham ever provided with a hard copy

or link to these policies.

        106.    Under the Policy, both complainant and respondent have the right to appeal based

on either i) violation of TJU’s hearing procedures or ii) misinterpretation of the policies alleged to

be violated. (See Policy VII “Investigation and Disciplinary Process” at 13).

        107.    The Title IX Coordinator will seek to resolve a case, by either reaching a Non

Hearing Resolution or completing a hearing within 60 days from the date the Notice of Concern

was issued. (See Policy VII “Investigation and Disciplinary Process” at 11).

        108.    The Policy defines “sexual assault” as “any non-consensual sexual act, however

slight, with any object, by a person upon another person that is without consent and/or by force.”

(See Policy V “Prohibited Behaviors” at 4).

        109.    The Policy specifically notes that the following behaviors are deemed “sexual

assault” when consent is not present: (i) “sexual intercourse (anal or vaginal); (ii) “sexual activity

with another person who is not able to give consent due to intoxication, incapacitation,

unconsciousness, helplessness, or other inability.” (See id. at 4).

        110.    The Policy notes that “consent to engage in sexual activity must be obtained from

each partner and must exist from beginning to end of each instance of sexual activity.” (See Policy

IV “Consent” at 3).

        111.    Consent may be demonstrated through “mutually understandable words and/or

actions that clearly indicate a willingness to engage in sexual activity.” (Id.)



                                                 [21]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 22 of 91




       112.    The Policy notes that consent is “not effective” “if the person is too incapacitated

to provide informed, knowing and voluntary consent.” (Id.) The “use of alcohol or drugs shall not

diminish one’s responsibility to obtain consent, but may diminish one’s ability to consent.” (Id.)

       113.    Retaliation is also prohibited under the Policy. Retaliation may occur when

someone engages in actions “intended to punish, seek retribution against or otherwise adversely

affect a person who, in good faith, makes an allegation or report of Sexual Misconduct or

participates or cooperates in [TJU’s] process for addressing allegations and/or incidents of Sexual

Misconduct….” (See Policy V “Prohibited Behaviors” at 7)

       114.    As detailed below, TJU violated its own policies and procedures during its

investigation of the sexual encounter between Dr. Abraham and Jane Roe on the night of June 23,

2018, including without limitation:

           a. Denying Dr. Abraham a fair and equal opportunity to present written statements,
              witnesses and other evidence during the investigatory process. (See Policy VII
              “Investigation and Disciplinary Process” at 11).

           b. Denying Dr. Abraham a fair and equal opportunity (or any opportunity at all) to
              identify any “significant conflicts” that would affect the timing of the investigation
              and any potential hearing. (See Policy, VII “Investigation and Disciplinary
              Process” at 11).

           c. Failing to investigate Dr. Abraham’s complaint that Roe had engaged in non-
              consensual sexual intercourse with him.

           d. Failing to investigate whether Roe’s complaint against Dr. Abraham was
              retaliatory, given that it occurred, on information and belief, following a failed
              extortion attempt carried out by Roe and her husband, R.P., against Dr. Abraham.

           e. Failing to provide Dr. Abraham with a hard copy of, or link to, the specific policies
              and procedures which were applicable to any hearing in his matter. The failure to
              provide this information prejudiced Dr. Abraham’s ability to weigh his options for
              the resolution of this matter, i.e. whether to proceed to a hearing or pursue a non-
              hearing resolution.




                                               [22]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 23 of 91




                      PLAINTIFF IS WRONGLY ACCUSED OF
                  A SEXUAL ASSAULT THAT HE DID NOT COMMIT

  A.      Plaintiff’s Background

       115.   At the time of the events giving rise to this Complaint, Plaintiff, Dr. John A.

Abraham, was the Director of the Musculoskeletal Oncology Center for TJUH. In addition, Dr.

Abraham was Service Chief of Orthopedic Oncology at the Rothman Orthopaedic Institute

(hereinafter “Rothman Orthopaedics”).

       116.   At all times relevant herein, Dr. Abraham was a partner at Rothman Orthopaedics.

Dr. Abraham’s relationship with Rothman Orthopaedics was contractual in nature as it was

governed by a partnership agreement.

       117.   Dr. Abraham received his undergraduate degree in Biochemistry and Molecular

Biology Magna cum Laude from Harvard University in 1996, and his medical degree with High

Honors from Yale University School of Medicine in 2000.

       118.   Dr. Abraham was appointed to the faculty in the Department of Orthopedic Surgery

at Harvard Medical School from 2006-2010. He then served as the Assistant Professor of

Orthopedic Surgery and Radiation Oncology at TJU from 2010 to 2015. Beginning in 2015, and

until the events recounted in this Complaint, Dr. Abraham served as the Associate Professor of

Orthopedic Surgery and Radiation Oncology at TJU.

       119.   As part of his educational/teaching role as Associate Professor of Orthopedic

Surgery and Radiation Oncology at TJU, Dr. Abraham had resident physicians rotate with him,

participated as an attending physician in multiple weekly “tumor board” and other Orthopedic

Oncology meetings to discuss various patient cases, and taught an “Oncology Review” for the

Orthopedic In-Training Exam.




                                            [23]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 24 of 91




        120.     Until the wrongful disciplinary proceeding described herein, Dr. Abraham was a

well-liked and highly-respected member of the TJU/TJUH community. He had never been

involved in any type of disciplinary proceeding before, at TJU/TJUH or elsewhere.

        121.     Dr. Abraham has received approximately 30 honors and awards including multiple

listings as "Top Docs" at both the local and national level. Dr. Abraham also holds a national board

certification.

        122.     Dr. Abraham has authored approximately 40 peer-reviewed professional

publications. He has edited or authored chapters in approximately 15 published medical texts and

lectured extensively throughout the United States and internationally in his fields of expertise.

   B.      Jane Roe and Dr. Abraham’s Initial Interactions

        123.     At all times relevant herein, Jane Roe was an Orthopedic Surgery resident physician

at TJUH. Dr. Abraham did not directly supervise Jane Roe.

        124.     Prior to June 23, 2018, Dr. Abraham had only two interactions with Jane Roe. On

one occasion, Roe spoke to Dr. Abraham concerning a patient that she was managing while she

was “on call.” On another occasion, Roe attended a professional journal club meeting, along with

other guests, held at Dr. Abraham’s home.

   C.      Jane Roe’s Behavior at Dr. Abraham’s Annual Party on June 23, 2018

        125.     On June 23, 2018, beginning at approximately 6:00 p.m., Dr. Abraham hosted a

party at his home. Prior to the events described herein, Dr. Abraham held this party annually to

thank his operating room team and residents for their hard work.

        126.     About 50 guests attended the party, including senior and junior residents, nurses,

physicians, one of Plaintiff’s Rothman Institute partners, and a few personal friends.

        127.     The party included catered food, a tended bar, and a live band.


                                                [24]
             Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 25 of 91




           128.      Plaintiff’s wife and children were not at Plaintiff’s residence on June 23, 2018, as

Plaintiff and his then-wife were in the process of divorcing. In past years, Plaintiff’s wife helped

host this annual party.

           129.      Prior to the commencement of the party, Dr. Abraham instructed the bartender to

dilute all of Dr. Abraham’s drinks to approximately “half” strength. Dr. Abraham issued this

instruction to ensure he would not become intoxicated and would be able to carry out his duties as

host.

           130.      Dr. Abraham greeted the guests as they arrived. Though she was not specifically

invited, Jane Roe was among the guests.

           131.      During the early portion of the party, Jane Roe spoke briefly to Dr. Abraham about

the field of orthopedic oncology.

           132.      Roe told Dr. Abraham that Roe had spoken to an orthopedic oncologist in Oregon

who knows of Dr. Abraham and who said Dr. Abraham was well known. Roe continued, stating

something to the effect of: “you really need to know your stuff and give up a good part of your

life" to be successful in this particular field.

           133.      Strangely, Roe then alluded to Dr. Abraham’s salary, stating that he had one of the

best orthopedic oncology jobs in the country.

           134.      Jane Roe went on to state that she had rotated onto Dr. Abraham’s surgical service

as a medical student. Dr. Abraham told Roe that he did not recall that.

           135.      During the party, Jane Roe encountered another party guest, A.D.2 A.D. was

visiting from New York and spending the night at Dr. Abraham’s residence. A.D. and Roe had

never met before the party.



2
    Individuals are referred to herein by initials only, for privacy purposes.

                                                            [25]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 26 of 91




         136.   On information and belief, A.D. and Roe spent significant time together at the party,

and at one point even went on an unauthorized “tour” of Dr. Abraham’s home.

         137.   During the party, A.D. approached Dr. Abraham. Referring to Roe, A.D. asked

something to the effect of “What is the story with this girl?”

         138.   A.D. told Dr. Abraham that Roe was “DTF.” Unfamiliar with the acronym, Dr.

Abraham asked what “DTF” meant. A.D. told Dr. Abraham that the acronym stood for “Down to

Fuck.”

         139.   A.D. further told Dr. Abraham that while Roe was “all over” several men at the

party, Roe did not want “just anyone.” A.D. told Dr. Abraham something to the effect of: "she

doesn't want just anyone, she wants you, dude. I just walked around your house with her and it

was very clear that she wants to fuck you."

         140.   Dr. Abraham told A.D. that he had no intentions of having a sexual encounter with

Roe.

         141.   At a later point in the party, while Dr. Abraham was outside with his guests by the

swimming pool, he looked up and saw Roe at his bedroom window. Roe had entered his bedroom,

on the second floor of his home, without his permission. Other party guests in the backyard

likewise noticed Roe in Dr. Abraham’s bedroom for some period of time.

         142.   One of the party guests wanted to go into the pool but had forgotten swimming

attire. Dr. Abraham offered to find this guest some swimming attire, but having seen Roe in his

bedroom, he was concerned about going into his bedroom alone. Dr. Abraham therefore asked this

guest to accompany him to his bedroom.

         143.   When Dr. Abraham entered the bedroom with his guest, he encountered Roe. Roe

claimed that she needed something to wear in the pool and oddly stated that she had looked through



                                                [26]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 27 of 91




Dr. Abraham’s clothes in all of his drawers, but could not find anything to wear. Dr. Abraham

informed her that he did not have any women’s clothing, but she was welcome to use any clothing

item that she found suitable.

        144.       Roe looked Dr. Abraham in the eyes and, without his consent, put her arms around

his shoulders and said words to the effect of, "I normally don't wear anything other than a thong

into the pool."

        145.       Uncomfortable, Dr. Abraham quickly gave a pair of swim trunks to the guest who

had accompanied him and left his bedroom.

        146.       Dr. Abraham then joined some of his other guests in his pool.

        147.       Around midnight, the party was winding down and all but a few of the invited

guests had already left. A.D. and a few other house-guests remained, as Dr. Abraham had

previously invited these individuals, who had all travelled from a distance, to spend the weekend

with him.

        148.       Roe, however, lingered. Without permission, she went into Dr. Abraham’s private

liquor cabinet and poured Irish whiskey from a rare, expensive botte into one of Dr. Abraham’s

wine glasses.

        149.       Roe then came outside and handed Dr. Abraham the almost-full glass, encouraging

him to drink it.

        150.       At this time, Dr. Abraham was sitting on a bench near his pool.

        151.       Dr. Abraham refused the glass of alcohol, but Roe held it to his lips and started

pouring it. Dr. Abraham consumed a mouthful. Roe wanted Dr. Abraham to drink more, and she

became more forceful and insistent. Dr. Abraham pushed her hand away, causing the glass to fall

and shatter.



                                                  [27]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 28 of 91




       152.    Dr. Abraham told Roe to leave. A few guests witnessed this encounter and also

asked Roe to leave.

       153.    Dr. Abraham then said goodbye to the final remaining guests in the backyard.

Seeing that there was no one left in the backyard, he believed that all guests, apart from those

individuals who had previously been invited to stay for the weekend, had left.

       154.    Dr. Abraham spent a few minutes putting out the torches in the backyard and

closing up the garbage bins.

       155.    It was around this point that Dr. Abraham noticed that he had some trouble walking

due to the alcohol; nonetheless, he made it into the house safely.

       156.    Upon entering his house, it was mostly dark. Dr. Abraham did not observe any of

his overnight house guests. These guests had retired to their rooms for the evening.

       157.    Suddenly, Roe walked up to Dr. Abraham. Without his affirmative consent, Roe

aggressively kissed Dr. Abraham on the mouth and placed her arms around him.

       158.    Inebriated, Dr. Abraham attempted to push Roe away, but he was unable to do so.

He told Roe that he did not want to have sexual relations with her, stating “this isn’t a good idea.”

       159.    Roe then became even more aggressive, shouting indignantly, “don’t you want to

fuck me?” Dr. Abraham again said “No, that’s not a good idea.”

       160.    In a raised voice, Roe began repeating: “fuck me!” “Come on fuck me!” “I want

you to fuck me!”

       161.    Roe forcefully pulled Dr. Abraham to the floor. She lay on her back on an area rug.

       162.    Roe and Dr. Abraham proceeded to have sexual intercourse.




                                                [28]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 29 of 91




       163.     During the intercourse, Roe continued to yell, “Fuck me! Fuck me!” Roe moaned

loudly and grunted with pleasure. Roe was so loud that one of the overnight house guests, A.D.,

heard her.

       164.     Throughout the intercourse, Roe kissed and caressed Dr. Abraham’s body. She

thrust her hips and moved her body in a manner that was pleasurable to her. With her hand, Roe

guided Dr. Abraham’s penis into her vagina.

       165.     After the intercourse concluded, Dr. Abraham felt exhausted and dizzy. His mind

was foggy, and he could not process what had just occurred.

       166.     At some point after the intercourse had concluded, Dr. Abraham told Roe that he

needed to go up to bed.

       167.     At no point before, during, or after the sexual encounter did Roe express any

discomfort or displeasure. To the contrary, based on Dr. Abraham’s observations, she was still

aroused.

       168.     Dr. Abraham collected his clothes and then proceeded to his bedroom. As he began

climbing the stairs, he saw that Roe was already most of the way up the staircase.

       169.     By the time Dr. Abraham entered his bedroom, Roe had already positioned herself

in his bed.

       170.     Short of calling the police, Dr. Abraham felt that there was nothing he could do to

get Roe to leave. He was too exhausted to take any further action, and he fell asleep immediately.

D.     The Morning of June 24, 2018.

       171.     Dr. Abraham woke up around 7:30 a.m. on June 24, 2018. He could not think

clearly and felt as if the room was spinning.




                                                [29]
            Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 30 of 91




        172.     Seeing that Dr. Abraham was awake, Roe, still naked, flipped on to her stomach

then rose up on her hands and knees. She said words to the effect of: “I want you to fuck me again,

this way, this is my favorite position.” She indicated that she wanted Dr. Abraham to enter her

from behind.

        173.     Dr. Abraham felt relieved when the telephone rang, giving him the excuse he

needed to prevent any further activity with Roe.

        174.     Roe then lay back down in the bed. It was at this point that Dr. Abraham noticed

that she was wearing wedding/engagement rings.

        175.     Surprised, Dr. Abraham asked Roe if she had someone waiting at home for her.

Roe replied, “no” and further stated that “he” was working.

        176.     Dr. Abraham asked Roe to leave. He put his own clothes on, then went downstairs

to retrieve Roe’s bra. He brought the bra to her and then went back downstairs to give Roe privacy

to dress.

        177.     Dr. Abraham walked Roe to her car, but as he left the house, he noticed that he was

unusually sensitive to the sunlight. He felt as though he had been drugged.

        178.     As they reached Roe’s vehicle, Roe put her arm around Dr. Abraham and kissed

his cheek. She then got into her car and drove away.

E.      June 26, 2018: After a Failed Attempt at Extortion, in an Effort to Save Her Career
        After Dr. Abraham Reports Roe’s Sexual Misconduct, Roe Falsely Accuses Dr.
        Abraham of Rape

              a. Suspicious Phone Call from Roe on the Morning of June 26, 2018

        179.     On June 26, 2018, at approximately 6:40 a.m., Roe sent a text message to Dr.

Abraham, requesting that he call her.




                                                [30]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 31 of 91




       180.    Dr. Abraham called a few minutes later. When he called, Roe picked up the phone

but said that she would call him back.

       181.    When Roe called Dr. Abraham back, she said she was sorry for what she did. She

further stated that the sexual encounter was “consensual.”

       182.    Roe next stated that she had told her husband, R.P., about the sexual encounter and

that R.P. was “fucking angry.”

       183.    Alarmed, Dr. Abraham told Roe that he wanted something in writing that the

encounter was “consensual.”

       184.    Roe refused this request and stated that her husband wanted to meet Dr. Abraham

in person. Fearing for his safety due to R.P.’s anger, Dr. Abraham declined. At that point, Roe

strangely told Dr. Abraham that she and her husband “did not own any firearms.” Roe assured Dr.

Abraham that her husband would not physically harm Dr. Abraham, but noted that her husband

needed to speak to Dr. Abraham that same day.

       185.    When Dr. Abraham asked Roe why R.P. needed to speak to him, Roe indicated that

R.P. wanted to propose something that could “make this better” for Roe and R.P.

       186.    It became clear to Dr. Abraham that Roe was suggesting that Dr. Abraham pay off

Roe and R.P. Dr. Abraham realized that these individuals were attempting to manipulate and

extort him.

       187.    Dr. Abraham told Roe that he needed to make a report to his (and Roe’s)

supervisors, Dr. Alex Vaccaro and Dr. Jim Purtill.

       188.    Suddenly, Roe raised her voice and said, “No way! Why would you do that? I don't

want my career to be ruined. Can you at least wait until you hear what my husband has to say? He

wants to work out a resolution with you, so that you can make this right for us.”



                                               [31]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 32 of 91




            b. R.P.’s Threatening Visit to Dr. Abraham’s Clinic in the Mid-Afternoon of
               June 26, 2018

        189.    As scheduled, on June 26, 2018 at around noon, Dr. Abraham arrived at Fox Chase

Hospital for work.

        190.    Around 2:30 p.m., Dr. Abraham’s Physician Assistant informed him that the

administrative assistant had called. Someone named “R.P.” was at the hospital to meet Dr.

Abraham.

        191.    Dr. Abraham told the Physician Assistant to tell the administrative assistant not to

let R.P. come to Dr. Abraham’s location.

        192.    When the Physician Assistant informed the administrative assistant of Dr.

Abraham’s request, she learned that the administrative assistant had already requested that Security

remove R.P. from the building. The administrative assistant was frightened by R.P. and thought

he looked like he was “up to no good.”

        193.    Before Dr. Abraham left Fox Chase Hospital at the end of the workday, he spoke

to the hospital vice president and the security officers, who confirmed that R.P. appeared

dangerous, was exhibiting “controlled rage,” and was removed from the hospital waiting area as a

result. Dr. Abraham requested that a formal report be written concerning this incident.

        194.    When he returned to his office at Fox Chase Hospital, Dr. Abraham found that

R.P. had left him a threatening voicemail. In the voicemail, R.P. stated: "…I think I'll give you

five minutes for you to come out and have the opportunity to talk to me in private. I'd appreciate

that and I think it's in your best interest. Think I'll give you the five minutes...."

        195.    Dr. Abraham was shaken by the events of the day and R.P.’s chilling voicemail.




                                                  [32]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 33 of 91




               c. Dr. Abraham reports Roe’s Conduct to his Supervisor

          196.    After texting his supervisor, Dr. Alex Vaccaro, at approximately 4:00 p.m. on June

26, 2018, Dr. Abraham spoke to Dr. Vaccaro between 5:30 p.m. and 6:00 p.m. that day.

          197.    Dr. Abraham reported to Dr. Vaccaro that Roe had taken advantage of him at his

annual party and that she had coerced him into having sexual intercourse. He also reported that

R.P. had shown up at Dr. Abraham’s workplace and that he believed that R.P. and Roe were trying

to extort him.

          198.    Dr. Vaccaro told Dr. Abraham that he was going to speak to TJU’s General Counsel

concerning Dr. Abraham’s report, and he further told Dr. Abraham to discuss the matter with Dr.

Jim Purtill.

          199.    At all times relevant herein, Dr. Purtill was the Residency Program Director at

TJUH, and Roe’s direct supervisor.

          200.     Given that Dr. Abraham and Dr. Purtill both typically had clinic on Wednesdays3,

Dr. Abraham intended on speaking to Dr. Purtill the following morning.

               d. Dr. Abraham’s Disturbing Phone Call with R.P. in the early evening of June
                  26, 2018

          201.    On the way home from Fox Chase Hospital after finishing up his clinical

obligations, Plaintiff returned R.P.’s phone call. Given that R.P. had come to Fox Chase Hospital

looking for him, Plaintiff feared that R.P. would come after him or his family at home or elsewhere.

Plaintiff therefore returned R.P.’s call to see if he could defuse R.P.’s anger.

          202.    During the call, R.P. stated that Roe had told him what happened and she had said

it was "consensual."



3
    June 27, 2018 was a Wednesday.

                                                 [33]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 34 of 91




        203.     Dr. Abraham again found the use of the word “consensual” unusual, and he

interpreted it as an attempt by R.P. to convince Dr. Abraham not to report Roe for sexual

misconduct.

        204.     Suddenly, R.P. falsely mentioned that there were “bruises” all over Roe.

        205.     R.P. also stated the Roe had a tampon inside her vagina, which was not removed

during her sexual encounter with Dr. Abraham. To Dr. Abraham’s knowledge, R.P.’s statements

were false. To Dr. Abraham’s knowledge, Roe had not been wearing a tampon during their sexual

encounter.

        206.     R.P. told Dr. Abraham that “we” were going to have to figure out a way to resolve

the situation.

        207.     At that point, Dr. Abraham clearly understood that R.P. was demanding money

from him.

        208.     In no uncertain terms, Dr. Abraham told R.P. that he would not negotiate with him,

that Dr. Abraham had already reported the incident to his chairman, Dr. Alex Vaccaro, and that

Dr. Abraham intended to meet the following morning with Dr. Jim Purtill, the residency program

director and Roe’s direct supervisor.

        209.     Becoming very agitated, R.P. responded by loudly repeating: “We told you not to

tell anyone about this!”

        210.     On information and belief, R.P.’s anger escalated when he figured out that the plan

to extort Dr. Abraham would not work since Dr. Abraham had already reported the incident.

        211.     On information and belief, R.P. and Roe were suddenly on the defensive after

learning that Dr. Abraham had already reported Roe’s conduct, and that Roe’s career was now in

jeopardy.



                                                [34]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 35 of 91




           212.   On information and belief, Roe now needed to switch tactics from extortion to filing

a false claim of sexual assault in order to save her career.

              e. Later in the Evening of June 26, 2018: A False Accusation of Rape

           213.   Given the urgency of the situation, when Dr. Abraham arrived home, he texted Dr.

Purtill.

           214.   Receiving no reply to that text message, Dr. Abraham left Dr. Purtill a voicemail

indicating that he needed to speak to Dr. Purtill urgently about a resident issue.

           215.   Dr. Purtill did not return Dr. Abraham’s call.

           216.   Concerned, Dr. Abraham called Dr. Vaccaro and told him that he had called Dr.

Purtill, but received no reply.

           217.   Shockingly, Dr. Vaccaro told Dr. Abraham that Roe had gone directly to Dr.

Purtill’s home and falsely reported to him that Dr. Abraham had raped her.

           218.   Dr. Abraham expressed his confusion and dismay to Dr. Vaccaro. He reminded Dr.

Vaccaro that he had initially reported Roe’s sexual misconduct.

           219.   On information and belief, Roe made this utterly false report after her husband,

R.P., learned that Dr. Abraham had already reported her sexual misconduct to Dr. Vaccaro.

           220.   On information and belief, Dr. Purtill, evidencing bias in favor of the female

accuser, intentionally ignored Dr. Abraham’s attempts to reach him.

           221.   On information and belief, Dr. Purtill was at all relevant times herein a mandatory

reporter under the Policy.




                                                  [35]
          Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 36 of 91




F.        June 27, 2018: Dr. Abraham Receives a Notice of Concern and TJUH Wrongfully
          Pressures Him Into Taking An Administrative Leave

             a. Notice of Concern

          222.   On June 27, 2018, Dr. Abraham received a Notice of Concern from Title IX

Coordinator Zoe Gingold (“Ms. Gingold”).

          223.   The Notice of Concern indicated that the Title IX office had received a report of an

incident of “alleged sexual assault” and that the behavior, if substantiated would constitute a

violation of TJU’s Sexual Misconduct Policy (referred to herein as the “Policy”).

          224.   The Notice of Concern vaguely alleged that on or about the night of June 23, 2018,

at a party at Dr. Abraham’s residence, he engaged in “non-consensual sexual intercourse” with

Roe. No further allegations as to why the intercourse was “non-consensual” were provided.

          225.   At no point did Dr. Abraham receive a copy of Roe’s initial report to the Title IX

Office.

          226.   Ms. Gingold’s Notice further informed Dr. Abraham that TJU would be

commencing an investigation into these allegations and that he would be assigned a University

representative as his advisor.

          227.   Notably, at no point during the investigation did TJU implement a “no contact”

order against Dr. Abraham.

             b. Dr. Abraham’s Forced Leave of Absence from TJUH

          228.   On June 27, 2018, TJUH coerced Dr. Abraham into taking a leave of absence.

          229.   TJUH Chief Medical Officer, Ed Pribitkin, threatened Dr. Abraham by stating that

Dr. Abraham would be suspended and reported to the Medical Staff and the National Practitioner

Database (“NPDB”) if he did not take an immediate leave of absence.



                                                 [36]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 37 of 91




       230.    Dr. Abraham pleaded with Dr. Pribitkin that the allegation was false and told Dr.

Pribitkin that there was another side to the story. Dr. Pribitkin refused to listen.

       231.    On information and belief, Dr. Pribitkin was at all relevant times herein a

mandatory reporter under the Policy.

       232.    Under the threat of suspension and reporting to the NPDB, Dr. Abraham believed

he had no choice but to capitulate and take a leave of absence.

       233.    Dr. Abraham was not given adequate time to arrange matters in his office to ensure

the proper care and safety of patients, many of whom subsequently suffered as a result.

G.     Rothman Orthopaedics Suspends Dr. Abraham

       234.     As a result of Roe’s false allegations, Dr. Abraham was suspended from his

position at Rothman Orthopaedics.

       235.    Dr. Abraham was not allowed to practice in any form at any Rothman Orthopaedics

location, including non-TJUH sites such as Fox Chase Hospital.

       236.    Dr. Abraham was prohibited from entering his Rothman Orthopaedics office and

restricted from any contact with medical residents.

       237.    Dr. Abraham’s passwords were all disabled. He was therefore unable to log on to

any Rothman Orthopaedics computer system to check on his patients or perform research. He was

likewise barred from logging in remotely to Continuing Medical Education, which was necessary

to maintain his licensure.

       238.    During his suspension from Rothman Orthopaedics, Dr. Abraham’s salary was cut

to his base pay, which was unsustainable for the support of his family and himself.




                                                 [37]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 38 of 91




H.         Roe Files a Police Report

           239.   On or about July 2, 2018, Roe filed a police report accusing Dr. Abraham of sexual

assault.

           240.   On information and belief, Roe knowingly filed a false police report.

           241.   After enduring an approximately four-month-long investigation, in or about,

November, 2018, the Montgomery County District Attorney declined to pursue charges against

Dr. Abraham.4

I.         The Flawed and Gender Biased Disciplinary Proceeding against Dr. Abraham.

              a. TJU Deprives Dr. Abraham of a Full and Fair Opportunity to Participate in
                 the Investigation of Roe’s Claim Against Him

           242.   Given the pending criminal investigation, Dr. Abraham could not simultaneously

submit a written/oral statement or otherwise participate in TJU’s Title IX investigation.

           243.   TJU was aware of the pending criminal investigation and was further aware that the

pendency of the criminal investigation constrained Dr. Abraham’s ability to fully participate in the

Title IX investigation.

           244.   Nonetheless, motivated by gender-bias against Dr. Abraham as a male accused of

sexual assault, TJU used the existence of the criminal investigation to deprive Dr. Abraham of a

full and fair opportunity to participate in the investigation.

           245.   Dr. Abraham, for example, asked for an extension to prepare his written statement.

           246.   The Title IX Coordinator, Ms. Gingold, refused his request by email dated October

3, 2018. Ms. Gingold stated: “Jefferson has the obligation to resolve the matter promptly.” At that




4
  Dr. Abraham is currently pursuing a civil action against Roe and R.P. in the Pennsylvania Court of Common Pleas
for various torts including without limitation slander and libel.

                                                      [38]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 39 of 91




time, however, the matter had already been ongoing for four months and continued for yet another

three months after she made this statement.

       247.    Dr. Abraham hired a professional investigator, licensed by the Commonwealth of

Pennsylvania, to identify and interview material witnesses.

       248.    In total, Dr. Abraham’s investigator identified twenty-nine separate witnesses who

had material and relevant information concerning the events at issue.

       249.    Numerous eye-witnesses at the party on June 23, 2018 told Dr. Abraham’s

investigator that Roe had displayed bizarre, sexually aggressive and sexually inappropriate

behavior toward Dr. Abraham on the night in question. By way of example, not limitation:

           a. Witness M.T. thought Roe was acting as if she was Dr. Abraham’s wife or

               girlfriend. M.T. thought Roe’s behavior was “weird;” and

           b. Witness A.S. thought Roe might have been dating Dr. Abraham based on her body

               language. A.S. described Roe as “lurking just behind Dr. Abraham” or “too close”

               to him.

       250.    Numerous witnesses at the June 23, 2018 party, including without limitation, C.K.

and J.D., likewise told Dr. Abraham’s private investigator that they saw Roe, through the window,

in Dr. Abraham’s bedroom. At one point, Roe was in Dr. Abraham’s bedroom, embracing another

party guest, J.H.

       251.    Roe engaged in sexually harassing and non-consensual sexual contact with another

party guest, V.D.

       252.    While V.D. was playing the piano inside Dr. Abraham’s home on June 23, 2018,

Roe sat next to V.D., uninvited.




                                              [39]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 40 of 91




       253.   Without consent, Roe, rubbed V.D.’s leg and nibbled his ear, making V.D. visibly

uncomfortable.

       254.   Partygoers A.S. and C.C. observed Roe’s non-consensual sexual contact with V.D.

       255.   On information and belief, a report was made about Roe’s nonconsensual sexual

contact with V.D. to TJU’s Human Resources Department as well as to Chief Medical Officer Ed

Pribitkin.

       256.   On information and belief, TJU failed to investigate the allegations of Roe’s

nonconsensual sexual contact with V.D.

       257.   Crucially, while there were no eye-witnesses to the sexual encounter between Roe

and Dr. Abraham on the night of June 23, 2018, there was an “ear-witness,” A.D.

       258.   A.D. was one of the party guests whom Dr. Abraham had previously invited to

spend the night. A.D. was spending the night in a room situated directly above the room in which

Dr. Abraham and Roe had their sexual encounter on June 23, 2018. The room in which A.D. spent

the night is likewise adjacent to Dr. Abraham’s bedroom.

       259.   After retiring to his room for the evening, A.D. could hear a female voice laughing

and making enjoyable grunting noises. A.D. could tell that the sounds he heard were coming from

the room directly below his bedroom.

       260.   Sometime later, A.D. heard footsteps and other sounds of two people going into Dr.

Abraham’s bedroom.

       261.   The next morning, June 24, 2018, A.D. again heard the female voice.

       262.   At no point did A.D. ever hear the female voice say “No,” or sound in any way

distressed.

       263.   Rather, at all points, A.D. heard the female voice making sounds of enjoyment.



                                             [40]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 41 of 91




       264.    As discussed, Dr. Abraham could not present any of the above information as part

of TJU’s Title IX investigation since the criminal investigation against him was pending.

       265.    Dr. Abraham likewise could not provide an oral / written statement to the Title IX

Investigator concerning his sexual encounter with Roe until the criminal investigation had

resolved.

       266.    Nonetheless, approximately two weeks after TJU’s Title IX Coordinator, Ms.

Gingold, had denied Dr. Abraham’s request for an extension of time to submit his written

statement, Dr. Abraham received another letter from Ms. Gingold.

       267.    By letter dated October 19, 2018, Ms. Gingold indicated that the University had

concluded its investigation into Roe’s Title IX allegations against Dr. Abraham.

       268.    Shockingly, the investigation had been concluded without Dr. Abraham ever being

given a full and fair opportunity to give a statement or present any evidence on his behalf.

            b. TJU Deprived Dr. Abraham of the Ability to Review the Investigation
               Report and Other Key Investigation Documents

       269.    To date, TJU has never allowed Dr. Abraham to review a copy of the investigation

report produced in this matter.

       270.    To date, TJU has never provided with Dr. Abraham with a copy of Roe’s initial

complaint to the Title IX Office. As a result, Dr. Abraham still does not know the specific

allegations that Roe made against him.

       271.    To date, TJU has never given Dr. Abraham the opportunity to review any evidence

collected by the Title IX investigator in this matter or the opportunity to read the statements of the

witnesses interviewed (if any) by the Title IX investigator in this matter.

       272.    TJU proffered no basis written in the Policy to support its withholding of any of the

above information or documents.

                                                [41]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 42 of 91




           273.   TJU’s actions not only prejudiced Dr. Abraham’s ability to defend himself during

the Title IX investigation, but have also prejudiced Dr. Abraham’s ability to seek legal redress

against TJU.

           274.   Because the Investigation Report, any underlying evidence, and witness statements

are within the exclusive possession of TJU, Dr. Abraham must make allegations concerning the

defects in the investigation process on information and belief.

              c. The Flawed, Superficial, and Gender-Biased Investigation against Dr.
                 Abraham

           275.   As detailed below, TJU performed a superficial, flawed investigation into Roe’s

claims against Dr. Abraham.

           276.   The investigation was biased against Dr. Abraham as a male accused of sexual

assault.

           277.   That the investigation was concluded without allowing Dr. Abraham a full and fair

opportunity to provide a statement, to present over twenty-nine material witnesses along with

witness statements, and to offer other evidence on his behalf, such as the voicemail left by R.P.,

calls into question the thoroughness and impartiality of the investigation.

           278.   Notably, evidence collected by Dr. Abraham’s private investigator, including

without limitation twenty-nine witness statements, was presented to Montgomery County law

enforcement. On information and belief, this evidence played an important role in the

determination of the Montgomery County District Attorney to close the matter against Dr.

Abraham.

           279.   On information and belief, Roe filed a prior false complaint, which TJU either

failed to consider entirely or did not appropriately consider as part of its investigation against Dr.

Abraham. The existence of a prior false complaint is an important factor to be considered in

                                                 [42]
          Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 43 of 91




evaluating Roe’s credibility, reliability, and motive in the Title IX investigation against Dr.

Abraham.

        280.     On information and belief, and as described below, TJU failed to appropriately

investigate inconsistencies in Roe’s narrative.

        281.     Roe claimed in a letter to Rothman Orthopaedics5 that after her sexual encounter

with Dr. Abraham, there were bruises to her arms, neck, and face.

        282.     Roe’s claim, however, is demonstrably false.

        283.     Roe and Dr. Abraham’s sexual encounter occurred on June 23, 2018; Roe was

scheduled to, and did, appear at the Bryn Mawr Hospital operating room on June 25, 2018.

        284.     The standard attire in the operating room is “medical scrubs,” which leaves visible

a person’s arms, neck, and face.

        285.     On information on belief, TJU either made no attempt to contact any operating

room staff members to question them about whether they observed any bruising on Roe on June

25, 2018, or inappropriately disregarded the testimony of operating staff members on this topic.

        286.     On information and belief, TJU did not request any Bryn Mawr Hospital

surveillance video from June 25, 2018 to determine the veracity of Roe’s claim of bruising.

        287.     On information and belief, there are no medical records to support Roe’s allegation

that she sustained bruising to her arms, neck and face during the sexual encounter between Roe

and Dr. Abraham.

        288.     On information and belief, Roe never had an examination by a Sexual Assault

Nurse Examiner to have evidence preserved in the form of a “rape kit.”




5
 As noted above, in addition to his faculty appointment at TJU, Dr. Abraham was, at all relevant times herein, a
partner at Rothman Orthopaedics.

                                                       [43]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 44 of 91




       289.    On information and belief, TJU did not review or request Roe’s contemporaneous

social media posts or messages to determine whether Roe discussed the events at issue either

publicly or privately, or to test the credibility of Roe’s narrative of the events in question.

       290.    Because Dr. Abraham was never allowed to review TJU’s Investigation Report, he

has no knowledge whether crucial witnesses such as R.P. were interviewed. As detailed above,

R.P. left Dr. Abraham a threatening voicemail, showed up uninvited and unannounced to Dr.

Abraham’s clinic, then attempted to extort Dr. Abraham via a phone call on June 26, 2018. R.P.’s

testimony is crucial in evaluating not only the credibility of Roe’s claims but also Roe’s motive

for filing a false Title IX complaint against Dr. Abraham.

       291.    Because Dr. Abraham was never allowed to review TJU’s Investigation Report, he

has no knowledge of how Roe’s credibility was evaluated in this matter. Because Dr. Abraham

was not provided with a full and fair opportunity to present his statement in this matter, witnesses

or other evidence on his behalf, on information and belief, Roe’s credibility was inappropriately

assessed.

       292.    Because Dr. Abraham was never allowed to review TJU’s Investigation Report, he

has no knowledge of how witness credibility was evaluated in this matter. Likewise, Dr. Abraham

has no knowledge as to whether witness statements (if any exist) were properly verified, or whether

witness statements were editorialized with a gender bias against him.

            d. TJU Fails to Investigate Dr. Abraham’s Allegations that Roe engaged in
               Non-Consensual Sexual Intercourse with Him and Fails to Investigate
               whether Roe’s Complaint was Retaliatory.

       293.    Despite Dr. Abraham’s repeated attempts to report Roe’s misconduct and

retaliation against him, TJU took no action.




                                                 [44]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 45 of 91




       294.    As discussed, prior to Roe lodging her false complaint against him, Dr. Abraham

first reported his Complaint about Roe to Dr. Alex Vaccaro on June 26, 2018.

       295.    On information and belief, Roe only lodged her complaint after the extortion

attempt failed and after learning from R.P. that Dr. Abraham had already initiated a complaint

against her for sexual misconduct.

       296.    As discussed above, on June 26, 2018, Dr. Vaccaro told Dr. Abraham to directly

report his Complaint to the Jefferson Orthopedic Residency Program Director, Dr. Jim Purtill.

Despite calling Dr. Purtill directly, and sending Dr. Purtill a text message on June 26th, requesting

his immediate attention to a resident problem, Dr. Abraham never heard back from Dr. Purtill.

       297.    During the course of the Title IX Investigation, on or about July 2, 2018, Dr.

Abraham was assigned a Title IX Advisor, Jennifer Fogerty.

       298.    On or about July 6, 2018, Dr. Abraham called Ms. Fogerty and detailed his

complaint against Roe. Dr. Abraham also expressed to Ms. Fogerty that Roe’s complaint against

him was retaliatory.

       299.    Ms. Fogerty took no further action concerning Dr. Abraham’s complaint for sexual

misconduct against Roe or his complaint against Roe for retaliation.

J.     TJU Encourages Roe and Dr. Abraham to Explore a “Non-Hearing Resolution.”

       300.    As discussed, by letter dated October 19, 2018, Ms. Gingold, as Title IX

Coordinator, informed Dr. Abraham that the investigation into Roe’s Title IX allegations

stemming from the events of June 23-24, 2018 had been concluded.

       301.    Ms. Gingold’s October 19, 2018, correspondence indicated that TJU believed “it

would be in the best interest of the parties to explore whether a Non-Hearing Resolution might be

feasible.”



                                                [45]
             Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 46 of 91




           302.      While Dr. Abraham, through counsel, explored the possibility of a Non-Hearing

Resolution, a Non-Hearing resolution could not be reached.

K.         Dr. Abraham Relinquishes His Clinical Privileges and Faculty Appointment at
           TJUH.

           303.      By December, 2018, Dr. Abraham had exhausted his savings, and he was in a

financially unsustainable position. As noted above, Dr. Abraham was pressured by TJUH into

administrative leave in June, 2018; Dr. Abraham was likewise suspended from Rothman

Orthopedics.

           304.      Additionally, given the flawed, gender-biased conduct of TJU and its agents in this

matter, Dr. Abraham feared that any Title IX hearing would have a pre-determined finding of

responsibility.

           305.      By email dated December 21, 2018, Dr. Abraham, maintaining his innocence and

reserving all rights, relinquished his faculty appointment and clinical privileges at TJU/TJUH as

well as any institution in which TJU/TJUH had a controlling interest.

           306.      In his December 21, 2018 email, addressed to TJU counsel, TJUH President, Rich

Webster, Dr. Alex Vaccaro, and CEO of the Rothman Institute, Mike West, Dr. Abraham again

indicated that i) he had a complaint against Roe and ii) Roe’s complaint against him was

retaliatory. Dr. Abraham again stated that neither complaint had been addressed.

           307.      Dr. Abraham, in his December 21, 2018, email correspondence, complained and

outlined TJU’s gender-biased handling of the disciplinary matter against him. Dr. Abraham again

noted the following conduct6 suggesting gender bias:

                  a) Dr. Abraham made multiple attempts to report i) his allegations of Roe’s
                     misconduct against him and ii) that Roe’s filing of a complaint against him was
                     retaliatory. Dr. Abraham attempted to report Roe’s conduct to Dr. Alex Vaccaro,


6
    This list is by way of example, not limitation.

                                                      [46]
          Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 47 of 91




                   Dr. Jim Purtill, and to his Title IX advisor, Ms. Fogerty. TJU ignored his reports;
                   no further action was taken.

               b) Roe filed a false criminal report against Dr. Abraham. Due to the pendency of the
                  criminal investigation, Dr. Abraham under advice of criminal defense counsel
                  declined to participate in a Title IX interview until the criminal matter was
                  resolved. Nonetheless, Dr. Abraham, through his private investigator, had
                  collected evidence material to the Title IX Investigation.7

               c) TJU accorded preferential treatment to Roe, due solely to her gender. Dr. Abraham
                  noted, on information and belief, that TJU failed to investigate another claim of
                  sexual misconduct made against Roe, stemming from her conduct on June 23-24,
                  2018 at Dr. Abraham’s party towards another TJUH employee. Dr. Abraham
                  likewise alleged that TJU failed to investigate patient safety concerns that had
                  been raised in connection to Roe. Dr. Abraham also alleged that Roe had
                  previously filed a false complaint.

        308.     As previously noted, at all times relevant herein, Dr. Abraham was also a partner

at Rothman Orthopaedics.

        309.     Dr. Abraham relinquished his clinical privileges and his faculty appointment

TJU/TJUH as well as at any institution in which TJU/TJUH had a controlling interest with the

understanding that he would be able continue his employment at his prior level at any Rothman

Orthopaedics office, that was not majority-owned by TJU/TJUH, at least until Roe concluded her

residency program. At the time of Dr. Abraham’s relinquishment of his clinical privileges and

faculty appointment from TJU/TJUH, no other restrictions were discussed.

L.      January 8, 2019 Termination of the Title IX Investigation Against Dr. Abraham.

        310.     On January 8, 2019, Dr. Abraham received a letter from the Title IX Coordinator,

Ms. Gingold, indicating that TJU was terminating its processing of Roe’s Title IX Complaint.

        311.     Ms. Gingold indicated that Dr. Abraham’s relinquishment of his faculty

appointment and clinical privileges at TJU/TJUH had been reported to the Title IX Office.



7
 As noted, because TJU closed the investigation without fairly allowing Dr. Abraham a chance to participate, Dr.
Abraham was not allowed to submit this evidence.

                                                       [47]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 48 of 91




       312.     The letter noted that since Dr. Abraham’s separation from TJU represented the

highest form of relief that would have been available under applicable TJU policies, there was no

need for a hearing or further disciplinary inquiry or action.

       313.     No findings of responsibility were made against Dr. Abraham in connection with

Roe’s complaint.

       314.     Ms. Gingold’s letter made no mention of Dr. Abraham’s complaint against Roe, or

Dr. Abraham’s allegation that Roe’s complaint against him was retaliatory in nature.

M.     Following the Closure of the Title IX Investigation, TJU/TJUH Interfered With and
       Continues to Harm Dr. Abraham’s Medical Practice and Business Relationship with
       Rothman Orthopaedics.

       315.     In January, 2019, Dr. Abraham returned to employment through his business

relationship with Rothman Orthopaedics. At all times relevant to this Complaint, Dr. Abraham

was a partner at Rothman Orthopaedics.

       316.     Dr. Abraham’s relationship with Rothman Orthopaedics was contractual in nature.

       317.     At all times relevant herein, TJU/TJUH through its agents and employees, were

aware of Dr. Abraham’s business relationship with Rothman Orthopaedics.

       318.     As outlined below, TJU/TJUH, through the actions of their agents/employees, have

intentionally harmed Dr. Abraham’s medical practice and his business relationship with Rothman

Orthopaedics.

       319.     As a partner with Rothman Orthopaedics, Dr. Abraham must meet a certain

productivity quota. If he does not make this quota, a financial penalty may be imposed.

       320.     Due to TJU/TJUH’s improper handling of the Title IX matter as described herein,

as well as improper conduct during and after Dr. Abraham’s leave of absence from TJUH, Dr.

Abraham was not able to meet his Rothman productivity quota for 2019.



                                                [48]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 49 of 91




       321.    As noted above, the only restriction discussed at the time that Dr. Abraham

relinquished his clinical privileges and faculty appointment at TJU/TJUH was that Dr. Abraham

would not see any patients at any Rothman Orthopaedics office that was majority owned by

TJU/TJUH at least until Roe’s residency graduation.

       322.    At all times relevant herein, Rothman Orthopaedics had approximately twenty-two

offices, two of which were majority owned by TJU/TJUH. As Dr. Abraham understood it, he

would have access to approximately twenty offices.

       323.    Upon returning to employment at Rothman Orthopaedics, however, unwarranted

and unjust restrictions, with no end dates, were placed upon Dr. Abraham. On information and

belief, such restrictions originated with TJU/TJUH, and were implemented to placate TJU/TJUH.

       324.    Dr. Abraham was suddenly restricted from seeing patients in any Rothman

Orthopaedics office that contained TJU/TJUH orthopedic medical residents, forcing him to move

out of the region where he had built his outstanding reputation for ten years.

       325.    Instead of having the choice of approximately twenty offices available to him, in

January, 2019, Dr. Abraham was told that only approximately three offices were available.

       326.    This restriction is detrimental to the success of Dr. Abraham’s practice. Dr.

Abraham must maintain offices in locations that are central, allowing relatively easy access to

patients coming from various locations.

       327.    Dr. Abraham was wrongfully banned from 2019 TJUH Residency Graduation, in

which several of the residents whom he personally taught for several years graduated. He was

likewise wrongfully banned from all residency events.




                                               [49]
          Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 50 of 91




        328.     In addition to causing significant reputational harm, the actions of TJU/TJUH and

its agents, have resulted and will continue to result in widespread economic harm. Upon

graduation, residents become a major source of patient referrals.

        329.     Dr. Abraham was prohibited from attending 2019 Resident Research Day, in which

Dr. Abraham’s studies are typically presented. Attendance at this event is mandated by Dr.

Abraham’s Rothman Orthopaedics practice.

        330.     TJU/TJUH likewise has taken no measures to protect Dr. Abraham from continued

retaliatory behavior from Roe.

        331.     On or about February 18, 2019, on information and belief, Roe complained to Dr.

Purtill, TJUH’s Residency Program Director, that she was worried about seeing Dr. Abraham’s

name on the attendance board for “grand rounds8” lecture, when he logged into the same remotely.

Further, on information and belief, Roe claimed that she would suffer “PTSD” (Post Traumatic

Stress Disorder) upon seeing Dr. Abraham’s name on the attendance board.

        332.     On information and belief TJU/TJUH took no steps to verify Roe’s claim of

suffering “PTSD;” to determine whether Roe’s claim against Dr. Abraham was retaliatory in

nature, or to arrive at a response that protected both Dr. Abraham’s and Roe’s respective interests.

Rather, on information and belief, Dr. Purtill informed Dr. Vaccaro, Dr. Abraham’s supervisor, of

Roe’s complaint.

        333.     Dr. Abraham was required by his Rothman Orthopaedics practice to log in to

“grand rounds.”




8
 “Grand Rounds” is a “formal meeting at which physicians discuss the clinical case of one or more patients.”
https://www.medicinenet.com/script/main/art.asp?articlekey=40370 (last accessed April 25, 2020).

                                                       [50]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 51 of 91




        334.    In response to these unsubstantiated allegations, however, Dr. Vaccaro prohibited

Dr. Abraham from viewing the “grand rounds” lectures. These lectures constitute a critical

component of Dr. Abraham’s continuing medical education.

        335.    TJU/TJUH’s actions, as described herein, were taken in spite of the fact that no

finding of responsibility was ever made against Dr. Abraham in connection to Roe’s Title IX

complaint.

        336.    TJU/TJUH’s actions, as described herein, have resulted in enduring professional

harm since inter alia they have impacted Dr. Abraham’s ability to pursue continuing medical

education necessary to maintain his professional license/certifications as well as his customary

level of field expertise.

N.      Additional Harm to Dr. Abraham

        337.    Dr. Abraham has suffered severe and irreparable harm, including without limitation

economic harm, reputational harm, harm to his career, and emotional distress, due to the conduct

of the Defendants named herein.

        338.    Dr. Abraham’s reputational harm is significant. Prior to the events described herein,

Dr. Abraham’s reputation was unblemished. He was an accomplished surgeon, without any prior

disciplinary infractions.

        339.    Dr. Abraham depends on his reputation to attract patient referrals.

        340.    Dr. Abraham has been labeled a “rapist” which has and will continue to harm his

reputation going forward.

        341.    Moreover, Dr. Abraham has been socially ostracized and has suffered widespread

humiliation as a result of the events described in this Complaint.




                                                [51]
           Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 52 of 91




       342.     Dr. Abraham has also suffered quantifiable economic harm due to TJU/TJUH’s

mishandling of the disciplinary matter described herein.

       343.     As noted, in June, 2018, Dr. Abraham was wrongfully pressured by TJUH into

taking an administrative leave.

       344.     From June, 2018 through December, 2018, Dr. Abraham was forced to exhaust his

savings.

       345.     During Dr. Abraham’s wrongful administrative leave, TJU/TJUH’s agents and

employees misrepresented Dr. Abraham’s status to physicians seeking to refer patients to Dr.

Abraham and to existing patients seeking Dr. Abraham’s services. Patients were told that Dr.

Abraham had left TJUH and could not see them; patients were then referred to other doctors.

Referring physicians were told that Dr. Abraham was no longer seeing patients at TJUH.

       346.     TJU/TJUH’s misrepresentations concerning Dr. Abraham’s administrative leave

directly caused a steep decline in Dr. Abraham’s referral base and patient volume.

       347.     As a direct result of TJU’s mishandling of the disciplinary matter described herein,

Dr. Abraham’s patient base was significantly reduced.

       348.     As a result of TJU/TJUH’s unwarranted restrictions and continuing interference in

Dr. Abraham’s practice as described above, Dr. Abraham continues to suffer economic harm,

including lost earnings and an inability to rebuild his patient base.

       349.     As a result of the Defendants’ wrongful conduct as described in this Complaint, Dr.

Abraham has suffered and continues to suffer from mental pain and anguish, including without

limitation, symptoms of anxiety, depression, “PTSD,” and suicidal ideation.




                                                [52]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 53 of 91




       350.    Defendants’ wrongful conduct as described in this Complaint has resulted in both

immediate and long-term economic harm. Dr. Abraham has suffered lost earnings as well as harm

to his future earning potential.

O.     Climate Concerning Sexual Assault at TJU and TJUH.

       351.    As discussed, universities such as TJU and medical residency programs such as the

one at TJUH have enacted victim-centered policies and procedures for resolution of sexual assault

complaints.

       352.    In doing so, these schools were guided by the now-rescinded April, 2011 Dear

Colleague Letter, the threats of OCR investigations, Title IX lawsuits and the ultimate penalty--

rescission of federal funds.

       353.    Even following the rescission of the April, 2011 Dear Colleague Letter, TJU/ TJUH

continued to selectively enforce its victim-centered policies in a gender biased manner that

impermissibly denied males accused of sexual assault due process.

       354.    As is evidenced in Dr. Abraham’s case, TJU’s policies and procedures are applied

with gender bias against males accused of sexual assault.

       355.    In recent years, and during the pendency of Dr. Abraham’s disciplinary proceeding,

TJU has faced scrutiny from OCR as well as significant pressure to make findings of responsibility

against males accused of sexual assault due to two open OCR complaints dealing with alleged

Title IX infractions. Both OCR complaints were commenced on May 15, 2017. See

https://projects.propublica.org/graphics/civil-rights-violations#13737 (noting that the issues being

investigated in these two complaints are, respectively, “Title IX- Admissions” and “Title IX

Retaliation”) (last accessed June 7, 2020).




                                               [53]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 54 of 91




       356.    TJU and TJUH faced pressure to selectively enforce its sexual misconduct policy

against males and to find against males accused of sexual misconduct due to pressure from the

#MeToo Movement, Times Up HealthCare Movement, and negative publicity concerning sexual

harassment of female medical students. See generally August 3, 2019, “#MeToo Meets Medicine:

Philly Doctors fight sex harassment, pay gaps by joining Time’s Up Healthcare, available at

https://www.inquirer.com/business/times-up-healthcare-sexual-harassment-gender-medicine-

doctors-nurses-20190803.html (noting that “Thomas Jefferson University this year ousted Charles

Pollack, head of Jefferson’s Lambert Center for marijuana research, after he self-reported sexually

harassing a subordinate.”)

       357.    In June, 2018, i.e. at the time that Dr. Abraham’s disciplinary proceeding was

commenced, a report published by the National Academies of Science, Engineering and Medicine

(NASEM) on sexual harassment gained media attention.

       358.    The NASEM report found that sexual harassment in academia was more common

among engineering and medical students than students in non-STEM fields. (See M. Thielking,

“Sexual Harassment is Rampant in Science – and current Policies Aren’t Cutting It, Landmark

Report Finds” June 12, 2018, available at https://www.statnews.com/2018/06/12/sexual-

harassment-science-nasem-report/)

       359.    The media has highlighted statistics concerning sexual harassment of female

medical students, putting pressure on institutions such as TJU/TJUH to appear “tough” on males

accused of sexual assault. See id. (“In one survey, nearly half of female medical students said they

had been harassed by faculty or staff”); see also August 3, 2019 “#MeToo Meets Medicine: Philly

Doctors fight sex harassment, pay gaps by joining Time’s Up Healthcare, available at

https://www.inquirer.com/business/times-up-healthcare-sexual-harassment-gender-medicine-



                                               [54]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 55 of 91




doctors-nurses-20190803.html (quoting the same statistic: “In one survey for the [NASEM] report,

almost half of female medical students reported being harassed by faculty or staff.”)

       360.    The media is likewise critical of how universities including TJU/ TJUH have

handled sexual harassment. See id. (noting “it’s critical for colleges to do more than just comply

with the laws such as Title IX and Title VII, which have led to policies and procedures that might

protects [sic] universities but don’t do much to stop harassment.”)

       361.    The Times Up Healthcare movement is committed to eradicating sexual

harassment, including sexual assault in healthcare. The Time Up Healthcare website states the

following:

       Sexual harassment and gender discrimination have no place in health care. Women make
       up nearly 80 percent of the health care workforce, but only 20 percent of the decision
       makers — including hospital leadership, executives, and association presidents — are
       women. And sexual harassment and gender discrimination run rampant: Researchers
       estimate that 50 percent of female medical students will experience harassment before they
       even graduate. That’s unacceptable.

https://timesupfoundation.org/work/times-up-healthcare/ (last accessed June 7, 2020).

       362.    Leaders of the Times Up Healthcare movement have openly criticized TJU for its

handling of alleged sexual misconduct, namely the sexual misconduct allegations of Dr. Charles

Pollack. Dr. Pollack self-reported sexual harassment of his subordinate. As reported by the

Philadelphia Inquirer, Esther Choo, MD, a founding member of Time’s Up Healthcare stated the

following of Pollack: “These people fail upward. It’s not just that he kept a career going, but he

had positions of prestige,” said Choo. “It’s called ‘passing the trash.’ Why can’t we just take out

the trash?” (See August 3, 2019 “#MeToo Meets Medicine: Philly Doctors fight sex harassment,

pay gaps by joining Time’s Up Healthcare, available at https://www.inquirer.com/business/times-

up-healthcare-sexual-harassment-gender-medicine-doctors-nurses-20190803.html)




                                               [55]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 56 of 91




       363.   In June, 2019, TJU/TJUH pledged its commitment to the core statements of Times

Up Healthcare, including that “sexual harassment and gender inequity has no place in the

healthcare workplace.” (See TJU Pledge Letter, available at https://timesupfoundation.org/wp-

content/uploads/2019/11/tuh-sig-jefferson.png)

       364.   It is amidst this pressure and in this charged environment that the flawed and

gender-biased proceeding against Dr. Abraham took place, with TJU/TJUH operating, on

information and belief, in fear of negative publicity that could arise if TJU/TJUH did not

demonstrate that it was “tough” on males accused of sexual assault.

       365.   In addition to the foregoing, during the period in question, Dr. Abraham’s superiors

made gender-biased statements towards him. By way of example, not limitation, on August 20,

2018, Dr. Alex Vaccaro told Dr. Abraham that “a man cannot be sexually assaulted by a woman”

and discouraged Dr. Abraham from making any such claim.

       366.   On information and belief, Defendants were responding to pressure faced from the

TJU/TJUH’s leadership, from media, and from movements such as #MeToo and Times Up

Healthcare when they conducted a superficial, gender-biased investigation against Dr. Abraham

and ignored Dr. Abraham’s complaint of Roe’s sexual misconduct toward him as well as his

complaint that Roe’s complaint against him was retaliatory.

       367.   Upon information and belief, it was in part because of fears of another OCR

investigation, and bad publicity, that Defendants conducted a superficial, gender-biased

investigation against Dr. Abraham and ignored Dr. Abraham’s complaint of Roe’s sexual

misconduct toward him as well as his allegation that Roe’s complaint against him was retaliatory.

       368.   Plainly, Defendants did not want a situation in which they could be perceived as

ignoring the complaints of women on campus.



                                              [56]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 57 of 91




       369.     Upon information and belief, Defendants have repeatedly conducted gender-biased

investigations, applied unfair procedures, and imposed disproportionate sanctions against male

accused of misconduct.

                                                 COUNT I
                      (Violation of Title IX of the Education Amendments of 1972)
                                          (Selective Enforcement)
                 (Against Thomas Jefferson University and Thomas Jefferson University
                                               Hospitals, Inc.)

       370.     Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.

       371.     Title IX of the Education Amendments of 1972 provides, in relevant part, that:

       No person in the United States shall, on the basis of sex, be excluded from participation in,
       be denied the benefits of, or be subjected to discrimination under any education program
       or activity receiving Federal financial assistance.

       372.     Title IX of the Education Amendments of 1972 applies to an entire school or

institution if any part of that school receives federal funds; hence, athletic programs are subject to

Title IX of the Education Amendments of 1972 even though there is very little direct federal

funding of school sports.

       373.     Defendant TJUH’s residency program is an “educational program” under Title IX

of the Education Amendments of 1972. See Doe v. Mercy Catholic Medical Center, 850 F.3d 545

(3d. Cir. 2017) (finding hospital residency program to be an “educational program” under Title IX

of the Education Amendments of 1972).

       374.     Defendants TJU and TJUH receive federal funding. The total amount of federal

funding received by Defendants is not publicly available.

       375.     Title IX may be violated by a school’s failure to prevent or remedy sexual

harassment or sexual assault or by the imposition of university discipline where gender is a


                                                 [57]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 58 of 91




motivating factor in the decision to discipline. In either case, the statute is enforceable through an

implied private right of action.

       376.    Title IX prohibits sex discrimination against employees of universities and

educational programs that receive federal funding- its protections are not limited to students.

       377.    Both the Department of Education and the Department of Justice have promulgated

regulations under Title IX that require a school to “adopt and publish grievance procedures

providing for the prompt and equitable resolution of student…complaints alleging any action

which would be prohibited by” Title IX or regulations thereunder. 34 C.F.R. § 106.8(b) (2018);

28 C.F.R. § 54.135(b) (2018) (emphasis added).

       378.    The “prompt and equitable” procedures that a school must implement include, at a

minimum: “Notice . . . of the procedure, including where complaints may be filed; Application of

the procedure to complaints alleging harassment . . .; [and] [a]dequate, reliable, and impartial

investigation of complaints, including the opportunity to present witnesses and other evidence.”

Dep’t of Ed., Office for Civ. Rights, Revised Sexual Harassment Guidance: Harassment of

Students by School Employees, Other Students, or Third Parties -- Title IX (Jan. 19, 2001), at 20

(emphasis added).

       379.    According to the 2001 Guidance, the procedures adopted by a school covered by

Title IX must accord “due process to both parties involved.” Id. at 22.

       380.    According to the 2001 Guidance, schools are obligated under Title IX to make sure

that all employees involved in the conduct of the procedures have “adequate training as to what

conduct constitutes sexual harassment, which includes ‘alleged sexual assaults.’” Id. at 21.

       381.    Defendants TJU and TJUH violated Title IX through gender-biased selective

enforcement in Plaintiff’s case. See Yusuf v. Vassar College, 35 F.3d 709, 715 (2d Cir. 1994)



                                                [58]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 59 of 91




(selective enforcement claim asserts “that, regardless of the student's guilt or innocence, the

severity of the penalty and/or the decision to initiate the proceeding was affected by the student's

gender.”) Accord Doe v. The Trustees of the Univ. of Pennsylvania, 270 F. Supp. 3d 799, 824 (E.D.

Pa. 2017) ( “… a plaintiff can state a claim for selective enforcement by alleging that ‘the

[university's] actions against [the male plaintiff] were motivated by his gender and that a similarly

situated woman would not have been subjected to the same disciplinary proceedings.’” (internal

citations omitted)

       382.    To state a claim for selective enforcement, a male plaintiff must allege: i) “that a

female was in circumstances sufficiently similar to his own and was treated more favorably by the

[educational institution],” and ii) “particular circumstances suggesting that gender bias was a

motivating factor behind the inconsistency” Id. (internal quotation marks and internal citations

omitted).

       383.    At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

       384.    Defendants engaged in selective enforcement under Title IX because they treated

Jane Roe differently than Dr. Abraham under the Sexual Misconduct Policy.

       385.    As set forth in detail above, while TJU investigated Roe’s complaint against Dr.

Abraham, at no point did TJU or TJUH investigate Dr. Abraham’s complaint against Roe for

sexual misconduct, i.e. non-consensual sexual intercourse. TJU and TJUH likewise failed to

investigate whether Roe’s complaint against Dr. Abraham was retaliatory.




                                                [59]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 60 of 91




        386.    As discussed, prior to Roe lodging her false complaint against him, Dr. Abraham

first reported his complaint that Roe had engaged in nonconsensual sexual intercourse with him,

then attempted to extort him, to his supervisor, Dr. Alex Vaccaro, on June 26, 2018.

        387.    On information and belief, Roe only lodged her complaint against Dr. Abraham in

retaliation, after the extortion attempt failed and after learning from R.P. that Dr. Abraham had

already initiated a complaint against her for sexual misconduct.

        388.    As discussed above, on June 26, 2018, Dr. Vaccaro told Dr. Abraham to directly

report his Complaint to the Jefferson Orthopedic Residency Program Director, Dr. Jim Purtill.

Despite calling Dr. Purtill directly, and sending Dr. Purtill a text message on June 26th, requesting

his immediate attention to a resident problem, Dr. Abraham never heard back from Dr. Purtill.

        389.    On information and belief, Dr. Purtill and Dr. Vaccaro are mandatory reporters

under TJU’s Title IX Policy. (See Policy “VI. Initial Procedures” “2. Non-Confidential

Reporting.”).

        390.    On June 27, 2018, as set forth above, Dr. Abraham met with TJUH Chief Medical

Officer, Dr. Ed Pribitkin. Dr. Abraham attempted to report Roe’s misconduct to Dr. Pribitkin, but

Dr. Pribitkin refused to listen.

        391.    On information and belief, Dr. Pribitkin was a mandatory reporter under TJU’s

Title IX Policy. (See Policy “VI. Initial Procedures” “2. Non-Confidential Reporting.”).

        392.    During the course of the Title IX Investigation, Dr. Abraham was assigned a Title

IX Advisor, Jennifer Fogerty.

        393.    On or about July 6, 2018, Dr. Abraham called Ms. Fogerty and detailed his

complaint against Roe for sexual misconduct towards him. Dr. Abraham also expressed to Ms.

Fogerty that Roe’s complaint against him was retaliatory.



                                                [60]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 61 of 91




       394.    Ms. Fogerty took no further action concerning Dr. Abraham’s complaint for sexual

misconduct against Roe or his complaint against Roe for retaliation.

       395.    Defendants also engaged in selective enforcement under Title IX because they

treated Jane Roe differently than Dr. Abraham under the Sexual Misconduct Policy as follows.

       396.    As noted above, in June, 2018, Dr. Abraham was wrongfully pressured by TJUH

into taking an administrative leave. However, despite Dr. Abraham’s complaints against Roe, no

interim action was ever taken against her. Roe was allowed to continue with her normal routine

at TJUH with no disruption to her pay.

       397.    Likewise, even after the Title IX investigation against Dr. Abraham ended without

any finding of responsibility against him, TJU and TJUH continued to selectively enforce the

Sexual Misconduct Policy against Dr. Abraham and failed to protect Dr. Abraham from continued

retaliatory behavior from Roe.

       398.    On or about February 18, 2019, on information and belief, Roe complained to Dr.

Purtill, TJUH’s Residency Program Director, that she was worried about seeing Dr. Abraham’s

name on the attendance board for “grand rounds” lecture, when he logged into the same remotely.

Further, on information and belief, Roe claimed that she would suffer “PTSD” (Post Traumatic

Stress Disorder) upon seeing Dr. Abraham’s name on the attendance board.

       399.    On information and belief TJU/TJUH took no steps to verify Roe’s claim of

suffering “PTSD;” to determine whether Roe’s claim against Dr. Abraham was retaliatory in

nature, or to arrive at a response that protected both Dr. Abraham’s and Roe’s respective interests.

Rather, on information and belief, Dr. Purtill informed Dr. Vaccaro, Dr. Abraham’s supervisor, of

Roe’s complaint.




                                               [61]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 62 of 91




       400.    In response to these unsubstantiated allegations, Dr. Vaccaro prohibited Dr.

Abraham from viewing the “grand rounds” lectures. These lectures constitute a critical component

of Dr. Abraham’s continuing medical education.

       401.    Particular circumstances suggest that gender-bias was a motivating factor in the

inconsistent treatment of Jane Roe and Dr. Abraham. Facts sufficient to plead the existence of this

bias and its connection to Defendants’ selective enforcement of the Sexual Misconduct Policy have

already been alleged in the Complaint in detail and include, without limitation, the following:

                a. Dr. Abraham’s superiors made gender-biased statements towards him. By way
                   of example, not limitation, on August 20, 2018, Dr. Alex Vaccaro told Dr.
                   Abraham that “a man cannot be sexually assaulted by a woman” and
                   discouraged Dr. Abraham from making any such claim.

                b. On information and belief, TJU and TJUH’s administration and leadership
                   exercised pressure, ideological and otherwise, to find males responsible for
                   accusations of sexual misconduct, even where the evidence suggested
                   otherwise.

                c. To date, TJU has never allowed Dr. Abraham to review: i) the investigation
                   report, ii) Roe’s initial complaint to the Title IX Office; iii) any evidence
                   collected by the Title IX investigator; and iv) any witness statements collected
                   by the Title IX investigator. TJU proffered no basis written in the Policy to
                   support its withholding of any of the above information or documents.

                d. TJU performed a superficial, flawed investigation of Roe’s complaint.
                   Defendant failed to pursue potentially exculpatory information on behalf of
                   Dr. Abraham. The investigation was concluded without allowing Dr. Abraham
                   a full and fair opportunity to provide a statement, to present over twenty-nine
                   material witnesses along with witness statements, and to offer other evidence
                   on his behalf, such as the threatening voicemail left by R.P., Roe’s husband.

                e. On information and belief, Roe filed a prior false complaint, which TJU either
                   failed to consider entirely or did not appropriately consider as part of its
                   investigation against Dr. Abraham. The existence of a prior false complaint is
                   an important factor to be considered in evaluating Roe’s credibility, reliability,
                   and motive in the Title IX investigation against Dr. Abraham.

                f. As detailed in the Complaint, TJU failed to appropriately investigate
                   demonstrable falsities in Roe’s account, such as the claim that Roe had

                                                [62]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 63 of 91




                      “bruises” following the sexual encounter on June 23, 2018. On information
                      on belief, TJU either made no attempt to contact any operating room staff
                      members to question them about whether they observed any bruising on Roe
                      on June 25, 2018, or inappropriately disregarded the testimony of operating
                      staff members on this topic. On information and belief, TJU requested no
                      surveillance video from June 25, 2018 to determine the veracity of Roe’s
                      claims of bruising.

                g. On information and belief, TJU did not review or request Roe’s
                   contemporaneous social media posts or messages to determine whether Roe
                   discussed the events at issue either publicly or privately, or to test the
                   credibility of Roe’s narrative of the events in question.

                h. On information and belief, Roe’s credibility was not appropriately assessed in
                   TJU’s investigation. Because Dr. Abraham was never allowed to review TJU’s
                   Investigation Report, he has no knowledge of how Roe’s credibility was
                   evaluated in this matter. Dr. Abraham was not provided with a full and fair
                   opportunity to present his statement in this matter, witnesses or other evidence
                   on his behalf. Without this information, Roe’s credibility could not have been
                   appropriately evaluated.

                i. On information and belief, Defendants failed to investigate another complaint
                   of sexual misconduct against Roe, made by V.D., another guest at Dr.
                   Abraham’s party on the night of June 23, 2018. On information and belief, a
                   report was made about Roe’s nonconsensual sexual contact with V.D. to TJU’s
                   Human Resources Department as well as to TJUH’s Chief Medical Officer Ed
                   Pribitkin.

       402.    This disparate treatment of Roe and Dr. Abraham in this matter was a result of

gender bias and a clear act of sex discrimination.

       403.     In addition, the external pressure faced by Defendants to credit female claims of

sexual assault and to prove that TJU and TJUH were tough on perpetrators of sexual violence is

another circumstance suggesting that gender bias was a motivating factor in the inconsistent

treatment of Roe and Dr. Abraham.

       404.     As discussed, universities such as TJU and medical residency programs such as

the one at TJUH have enacted victim-centered policies and procedures for resolution of sexual

assault complaints.



                                                [63]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 64 of 91




       405.    In doing so, these schools were guided by the now-rescinded April, 2011 Dear

Colleague Letter, the threats of OCR investigations, Title IX lawsuits and the ultimate penalty--

rescission of federal funds.

       406.    Even following the rescission of the April, 2011 Dear Colleague Letter, TJU/ TJUH

continued to selectively enforce its victim-centered policies in a gender biased manner that

impermissibly denied males accused of sexual assault due process.

       407.    As is evidenced in Dr. Abraham’s case, TJU’s policies and procedures are applied

with gender bias against males accused of sexual assault.

       408.    In recent years, and during the pendency of Dr. Abraham’s disciplinary proceeding,

TJU has faced scrutiny from OCR as well as significant pressure to make findings of responsibility

against males accused of sexual assault due to two open OCR complaints dealing with alleged

Title IX infractions. Both OCR complaints were commenced on May 15, 2017. See

https://projects.propublica.org/graphics/civil-rights-violations#13737 (noting that the issues being

investigated in these two complaints are, respectively, “Title IX- Admissions” and “Title IX

Retaliation”) (last accessed June 7, 2020).

       409.    TJU and TJUH faced pressure to selectively enforce its sexual misconduct policy

against males and to find against males accused of sexual misconduct due to pressure from the

#MeToo Movement, Times Up HealthCare Movement, and negative publicity concerning sexual

harassment of female medical students. See generally August 3, 2019, “#MeToo Meets Medicine:

Philly Doctors fight sex harassment, pay gaps by joining Time’s Up Healthcare, available at

https://www.inquirer.com/business/times-up-healthcare-sexual-harassment-gender-medicine-

doctors-nurses-20190803.html (noting that “Thomas Jefferson University this year ousted Charles




                                               [64]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 65 of 91




Pollack, head of Jefferson’s Lambert Center for marijuana research, after he self-reported sexually

harassing a subordinate.”)

       410.    In June, 2018, i.e. at the time that Dr. Abraham’s disciplinary proceeding was

commenced, a report published by the National Academies of Science, Engineering and Medicine

(NASEM) on sexual harassment gained media attention.

       411.    The NASEM report found that sexual harassment in academia was more common

among engineering and medical students than students in non-STEM fields. (See M. Thielking,

“Sexual Harassment is Rampant in Science – and current Policies Aren’t Cutting It, Landmark

Report Finds” June 12, 2018, available at https://www.statnews.com/2018/06/12/sexual-

harassment-science-nasem-report/)

       412.    The media has highlighted statistics concerning sexual harassment of female

medical students, putting pressure on institutions such as TJU/TJUH to appear “tough” on males

accused of sexual assault. See id. (“In one survey, nearly half of female medical students said they

had been harassed by faculty or staff”); see also August 3, 2019, “#MeToo Meets Medicine: Philly

Doctors fight sex harassment, pay gaps by joining Time’s Up Healthcare, available at

https://www.inquirer.com/business/times-up-healthcare-sexual-harassment-gender-medicine-

doctors-nurses-20190803.html (quoting the same statistic: “In one survey for the [NASEM] report,

almost half of female medical students reported being harassed by faculty or staff.”)

       413.    The media is likewise critical of how universities including TJU/ TJUH have

handled sexual harassment. See id. (noting “it’s critical for colleges to do more than just comply

with the laws such as Title IX and Title VII, which have led to policies and procedures that might

protects [sic] universities but don’t do much to stop harassment.”)




                                               [65]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 66 of 91




       414.    The Times Up Healthcare movement is committed to eradicating sexual

harassment, including sexual assault in healthcare. The Time Up Healthcare website states the

following:

       Sexual harassment and gender discrimination have no place in health care. Women make
       up nearly 80 percent of the health care workforce, but only 20 percent of the decision
       makers — including hospital leadership, executives, and association presidents — are
       women. And sexual harassment and gender discrimination run rampant: Researchers
       estimate that 50 percent of female medical students will experience harassment before they
       even graduate. That’s unacceptable.

https://timesupfoundation.org/work/times-up-healthcare/ (last accessed June 7, 2020).

       415.    Leaders of the Times Up Healthcare movement have openly criticized TJU for its

handling of alleged sexual misconduct, namely the sexual misconduct allegations of Dr. Charles

Pollack. Dr. Pollack self-reported sexual harassment of his subordinate. As reported by the

Philadelphia Inquirer, Esther Choo, MD, a founding member of Times Up Healthcare stated the

following of Pollack: “These people fail upward. It’s not just that he kept a career going, but he

had positions of prestige;” “It’s called ‘passing the trash.’ Why can’t we just take out the trash?”

(See August 3, 2019 “#MeToo Meets Medicine: Philly Doctors fight sex harassment, pay gaps by

joining Time’s Up Healthcare, available at https://www.inquirer.com/business/times-up-

healthcare-sexual-harassment-gender-medicine-doctors-nurses-20190803.html)

       416.    In June, 2019, TJU/TJUH pledged its commitment to the core statements of Times

Up Healthcare, including that “sexual harassment and gender inequity has no place in the

healthcare workplace.” (See TJU Pledge Letter, available at https://timesupfoundation.org/wp-

content/uploads/2019/11/tuh-sig-jefferson.png)

       417.    It is amidst this pressure and in this charged environment that the flawed and

gender-biased proceeding against Dr. Abraham took place, with TJU/TJUH operating, on




                                               [66]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 67 of 91




information and belief, in fear of negative publicity that could arise if TJU/TJUH did not

demonstrate that it was “tough” on males accused of sexual assault.

       418.    On information and belief, Defendants were responding to pressure faced from the

TJU/TJUH’s leadership, from media, and from movements such as #MeToo and Times Up

Healthcare when they conducted a superficial, gender-biased investigation against Dr. Abraham

and ignored Dr. Abraham’s complaint of Roe’s sexual misconduct toward him as well as his

allegation that Roe’s complaint against him was retaliatory.

       419.    Upon information and belief, it was in part because of fears of another OCR

investigation, and bad publicity, that Defendants conducted a superficial, gender-biased

investigation against Dr. Abraham and ignored Dr. Abraham’s complaint of Roe’s sexual

misconduct toward him as well as his allegation that Roe’s complaint against him was retaliatory.

       420.    Plainly, Defendants did not want a situation in which they could be perceived as

ignoring the complaints of women on campus.

       421.    Upon information and belief, Defendants have repeatedly conducted gender-biased

investigations, applied unfair procedures, and imposed disproportionate sanctions against male

accused of misconduct.

       422.    Defendants also engaged in selective enforcement because, upon information and

belief, as compared to the number of females accused of sexual misconduct, the number of males

whose cases are formally investigated and adjudicated is greater.

       423.    To the extent that any females accused were subjected to disciplinary hearings, and

found responsible, the sanctions issued were far less severe than those issued to comparable male

respondents. These allegations are alleged upon information and belief because Plaintiff was

unable to locate any data relating to the gender of students accused of sexual misconduct who were



                                               [67]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 68 of 91




formally investigated, found responsible and received sanctions.9

        424.    However, as alleged by Plaintiff supra, Defendants engaged in a Title IX

compliance strategy which targeted males and sought more severe discipline against them. This is

supported by anecdotal evidence.

        425.     Accordingly, TJU and TJUH violated Title IX through gender-biased selective

enforcement in Plaintiff’s case.

        426.    As a result of the foregoing, Plaintiff is entitled to a judgment against Defendants

awarding Plaintiff damages in an amount to be determined at trial, including, without limitation,

damages to physical well-being, emotional and psychological damages, damages to reputation,

past and future economic losses, loss of educational opportunities, and loss of future career

prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements and an

injunction against TJU and TJUH enjoining violations of Title IX in the process of investigating

and adjudicating sexual misconduct complaints, expunging Plaintiff’s records, requiring

Defendants to destroy all documents and records concerning Roe’s complaint and the

corresponding investigation, requiring Defendants to remove any record of the investigation of

Roe’s complaint and Roe’s complaint from Plaintiff’s employment file, and reinstating Plaintiff’s

clinical privileges and faculty appointment at TJU and TJUH.




9
  Accordingly, the information that may support these allegations is exclusively within TJU and TJUH’s
possession, custody and control and is not publicly reported. See Trustees of the U. of Penn., 270 F. Supp.
at 824 (selective enforcement claim could proceed to discovery even though complaint alleged that
comparator information in exclusive possession of university); Doe v. Brown U., 166 F. Supp. 3d 177
(D.R.I. 2016) (“Requiring that a male student conclusively demonstrate, at the pleading stage, with
statistical evidence and/or data analysis that female students accused of sexual assault were treated
differently, is both practically impossible and inconsistent with the standard used in other discrimination
contexts”); Ritter v. Oklahoma City U., 2016 WL 3982554 at **2-3 (W.D. Okla. July 22, 2016) (allegations
of gender bias pled on information and belief met Twombly standard).

                                                   [68]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 69 of 91




                                            COUNT II
                 (Violation of Title IX of the Education Amendments of 1972)
                                     (Deliberate Indifference
                          (Against Thomas Jefferson University and
                         Thomas Jefferson University Hospitals, Inc.)

       427.     Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.

       428.     Title IX of the Education Amendments of 1972 provides, in relevant part, that:

       No person in the United States shall, on the basis of sex, be excluded from participation in,
       be denied the benefits of, or be subjected to discrimination under any education program
       or activity receiving Federal financial assistance.

       429.     Title IX of the Education Amendments of 1972 applies to an entire school or

institution if any part of that school receives federal funds; hence, athletic programs are subject to

Title IX of the Education Amendments of 1972 even though there is very little direct federal

funding of school sports.

       430.     Defendant TJUH’s residency program is an “educational program” under Title IX

of the Education Amendments of 1972. See Doe v. Mercy Catholic Medical Center, 850 F.3d 545

(3d. Cir. 2017) (finding hospital residency program to be an “educational program” under Title IX

of the Education Amendments of 1972.)

       431.     Defendants TJU and TJUH receive federal funding. The total amount of federal

funding received by Defendants is not publicly available.

       432.     Title IX may be violated by a school’s failure to prevent or remedy sexual

harassment or sexual assault or by the imposition of university discipline where gender is a

motivating factor in the decision to discipline. In either case, the statute is enforceable through an

implied private right of action.




                                                 [69]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 70 of 91




       433.    Title IX prohibits sex discrimination against employees of universities and

educational programs that receive federal funding- its protections are not limited to students.

       434.    Defendants TJU and TJUH violated Title IX through deliberate indifference in

Plaintiff’s case. Under the deliberate indifference theory of liability, a plaintiff must demonstrate

that an official of the institution who had authority to institute corrective measures had actual

notice of, and was deliberately indifferent to, the misconduct.” Doe v. The Trustees of the Univ.

of Pennsylvania, 270 F. Supp. 3d at 825 (internal quotations and internal citations omitted). A

plaintiff must also establish that the defendant’s response to the alleged gender bias was “clearly

unreasonable in light of the known circumstances.” Id. (internal quotations and citations omitted).

       435.    Deliberate indifference claims are typically brought where, as here, a school has

ignored a victim’s complaint of sexual harassment or assault. See generally Doe v. Brown Univ.

166 F. Supp. 3d 177, 191 (D.R.I. 2016) (citing to Marshall v. Ohio Univ. 2015 WL1179955 at * 8

(S.D. Ohio March 13, 2015) and noting that deliberate indifference claims are usually asserted by

a victim against a school or university official who failed to protect him or her from harassment or

otherwise address the alleged misconduct).

       436.    At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

       437.    Defendants were deliberately indifferent under Title IX. As set forth in detail above,

TJU and TJUH ignored, and failed to investigate, Dr. Abraham’s complaint against Roe for sexual

misconduct, i.e. non-consensual sexual intercourse. TJU and TJUH likewise ignored, and failed to

investigate, whether Roe’s complaint against Dr. Abraham was retaliatory.




                                                [70]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 71 of 91




        438.    Defendants’ response to alleged gender bias was clearly unreasonable under the

circumstances. Dr. Abraham tried on numerous occasions to report Roe’s misconduct. Each time

he was ignored.

        439.    As discussed, prior to Roe lodging her false complaint against him, Dr. Abraham

first reported his complaint that Roe had engaged in a nonconsensual sexual encounter with him,

then attempted to extort him, to his supervisor, Dr. Alex Vaccaro, on June 26, 2018.

        440.    On information and belief, Roe only lodged her complaint against Dr. Abraham in

retaliation, after the extortion attempt failed and after learning from R.P. that Dr. Abraham had

already initiated a complaint against her for sexual misconduct.

        441.    As discussed above, on June 26, 2018, Dr. Vaccaro told Dr. Abraham to directly

report his Complaint to the Jefferson Orthopedic Residency Program Director, Dr. Jim Purtill.

Despite calling Dr. Purtill directly, and sending Dr. Purtill a text message on June 26th, requesting

his immediate attention to a resident problem, Dr. Abraham never heard back from Dr. Purtill.

        442.    On information and belief, Dr. Purtill and Dr. Vaccaro are mandatory reporters

under TJU’s Title IX Policy. (See Policy “VI. Initial Procedures” “2. Non-Confidential

Reporting.”).

        443.    On June 27, 2018, as set forth above, Dr. Abraham spoke with TJUH Chief Medical

Officer, Dr. Ed Pribitkin. Dr. Abraham attempted to report Roe’s misconduct to Dr. Pribitkin, but

Dr. Pribitkin refused to listen.

        444.    On information and belief, Dr. Pribitkin was a mandatory reporter under TJU’s

Title IX Policy. (See Policy “VI. Initial Procedures” “2. Non-Confidential Reporting.”).

        445.    During the course of the Title IX Investigation, Dr. Abraham was assigned a Title

IX Advisor, Jennifer Fogerty.



                                                [71]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 72 of 91




       446.    Dr. Abraham called Ms. Fogerty and detailed his complaint against Roe for sexual

misconduct towards him. Dr. Abraham also expressed to Ms. Fogerty that Roe’s compliant against

him was retaliatory.

       447.    Ms. Fogerty took no further action concerning Dr. Abraham’s complaint for sexual

misconduct against Roe or his complaint against Roe for retaliation.

       448.    As detailed above, on December 21, 2018, Dr. Abraham again indicated in an email

to addressed to TJU counsel, TJUH President, Rich Webster, Dr. Alex Vaccaro, and CEO of the

Rothman Institute, Mike West, that i) he had a complaint against Roe and ii) that Roe’s complaint

against him was retaliatory. Dr. Abraham indicated that neither of these issues had been

investigated or in any way addressed by TJU/TJUH. Dr. Abraham further specifically complained

that TJU/TJUH’s conduct during the disciplinary proceeding had been motivated by a gender bias

against him.

       449.    All of the officials to whom Dr. Abraham reported his complaints of Roe’s

misconduct to were in a position to initiate corrective measures, but were deliberately indifferent

to Dr. Abraham’s reports.

       450.    At all times relevant herein the officials to whom Dr. Abraham reported his

complaints of Roe’s misconduct were acting as agents of Defendants TJU and TJUH.

       451.    As a result of Defendants’ deliberate indifference to Dr. Abraham’s reports of Roe’s

misconduct, he suffered reputational harm, economic damages including without limitation lost

earnings, loss of future earning potential, and mental pain and anguish, including without

limitation, symptoms of anxiety, depression, “PTSD,” and suicidal ideation.

       452.    As a result of the foregoing, Plaintiff is entitled to a judgment against Defendants

awarding Plaintiff damages in an amount to be determined at trial, including, without limitation,



                                               [72]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 73 of 91




damages to physical well-being, emotional and psychological damages, damages to reputation,

past and future economic losses, loss of educational opportunities, and loss of future career

prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements and an

injunction against TJU and TJUH enjoining violations of Title IX in the process of investigating

and adjudicating sexual misconduct complaints, expunging Plaintiff’s records, requiring

Defendants to destroy all documents and records concerning Roe’s complaint and the

corresponding investigation, requiring Defendants to remove any record of the investigation of

Roe’s complaint and Roe’s complaint from Plaintiff’s employment file, and reinstating Plaintiff’s

clinical privileges and faculty appointment at TJU and TJUH.

                                            COUNT III
                 (Violation of Title IX of the Education Amendments of 1972)
                                           (Retaliation)
                          (Against Thomas Jefferson University and
                         Thomas Jefferson University Hospitals, Inc.)

       453.     Plaintiff repeats and re-alleges each and every allegation hereinabove as if fully set

forth herein.

       454.     At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

       455.     Title IX of the Education Amendments of 1972 provides, in relevant part, that:

No person in the United States shall, on the basis of sex, be excluded from participation in, be
denied the benefits of, or be subjected to discrimination under any education program or activity
receiving Federal financial assistance.

       456.     Title IX of the Education Amendments of 1972 applies to an entire school or

institution if any part of that school receives federal funds; hence, athletic programs are subject to




                                                 [73]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 74 of 91




Title IX of the Education Amendments of 1972 even though there is very little direct federal

funding of school sports.

        457.    Defendant TJUH’s residency program is an “educational program” under Title IX

of the Education Amendments of 1972. See Doe v. Mercy Catholic Medical Center, 850 F.3d 545

(3d. Cir. 2017) (finding hospital residency program to be an “educational program” under Title IX

of the Education Amendments of 1972.)

        458.    Defendants TJU and TJUH receive federal funding. The total amount of federal

funding received by Defendants is not publicly available.

        459.    Title IX may be violated by a school’s failure to prevent or remedy sexual

harassment or sexual assault or by the imposition of university discipline where gender is a

motivating factor in the decision to discipline. In either case, the statute is enforceable through an

implied private right of action.

        460.    Title IX prohibits sex discrimination against employees of universities and

educational programs that receive federal funding- its protections are not limited to students.

        461.    Retaliation by a university or other educational program receiving federal funds

against a person engaging in protected activity under Title IX is actionable. To state a claim for

retaliation, a plaintiff must allege that i) he or she engaged in activity protected by Title IX; ii) he

or she suffered an adverse action; and iii) there was a causal connection between protected activity

and adverse action. See Doe v. Mercy Catholic Medical Center, 850 F.3d at 564.

        462.    One day after Dr. Abraham reported Jane Roe’s alleged sexual misconduct against

him, i.e. nonconsensual sexual intercourse, and alleged that Roe’s false complaint against him was

retaliatory, he was pressured by TJUH into taking a leave of absence.




                                                 [74]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 75 of 91




       463.     As discussed, prior to Roe lodging her false complaint against him, Dr. Abraham

first reported his complaint that Roe had engaged in a nonconsensual sexual encounter with him,

then attempted to extort him, to his supervisor, Dr. Alex Vaccaro, on June 26, 2018.

       464.     On information and belief, Roe only lodged her complaint against Dr. Abraham in

retaliation, after the extortion attempt failed and after learning from R.P. that Dr. Abraham had

already initiated a complaint against her for sexual misconduct.

       465.     As discussed above, on June 26, 2018, Dr. Vaccaro told Dr. Abraham to directly

report his Complaint to the Jefferson Orthopedic Residency Program Director, Dr. Jim Purtill.

Despite calling Dr. Purtill directly, and sending Dr. Purtill a text message on June 26th, requesting

his immediate attention to a resident problem, Dr. Abraham never heard back from Dr. Purtill.

       466.     On information and belief, Dr. Purtill and Dr. Vaccaro are mandatory reporters

under TJU’s Title IX Policy. (See Policy “VI. Initial Procedures” “2. Non-Confidential

Reporting.”).

       467.     On June 27, 2018, TJUH coerced Dr. Abraham into taking a leave of absence.

       468.     TJUH Chief Medical Officer, Ed Pribitkin, threatened Dr. Abraham by stating that

Dr. Abraham would be suspended and reported to the Medical Staff and the National Practitioner

Database (“NPDB”) if he did not take an immediate leave of absence.

       469.     Dr. Abraham pled with Dr. Pribitkin that the allegation was false and told Dr.

Pribitkin that there was another side to the story. Dr. Pribitkin would not listen.

       470.     On information and belief, Dr. Pribitkin was at all relevant times herein a

mandatory reporter under the Policy.

       471.     Under the threat of suspension and reporting to the NPDB, Dr. Abraham felt he had

no choice but to capitulate and take a leave of absence.



                                                [75]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 76 of 91




       472.    Dr. Abraham engaged in activity protected under Title IX when he reported Roe’s

sexual misconduct towards him, i.e. non-consensual sexual intercourse, and when he alleged that

Roe’s false complaint against him was retaliatory.

       473.    Dr. Abraham suffered adverse action the day after he initially reported these

allegations of sexual assault and retaliation, when he was coerced into taking a leave of absence

under threat of suspension and reporting to the NPDB.

       474.    The unusual temporal proximity between the date of Dr. Abraham’s report of the

alleged assault and retaliation by Roe and the date that TJUH pressured him into a leave of absence

demonstrates a causal connection between the protected activity and the adverse action.

       475.    Moreover, Dr. Abraham’s coerced leave of absence was part of a pattern of

antagonistic behavior by TJU and TJUH that began when he initially reported Roe for misconduct.

This pattern included without limitation:

                a. As noted above, after Dr. Abraham reported Roe’s alleged sexual misconduct
                   to his supervisor, Dr. Vaccaro, Dr. Vaccaro directed Dr. Abraham to report the
                   matter to Dr. Purtill, TJUH Orthopedic Residency Program Director. Dr.
                   Purtill refused to return Dr. Abraham’s call or respond to his text message on
                   June 26, 2018.

                b. To date, TJU has never allowed Dr. Abraham to review: i) the investigation
                   report, ii) Roe’s initial complaint to the Title IX Office; iii) any evidence
                   collected by the Title IX investigator; and iv) any witness statements collected
                   by the Title IX investigator. TJU proffered no basis written in the Policy to
                   support its withholding of any of the above information or documents.

                c. TJU was aware that Dr. Abraham was the subject of a then-pending criminal
                   investigation, and used the existence of the same to deprive Dr. Abraham of a
                   full and fair opportunity to participate in the Title IX investigation. When Dr.
                   Abraham requested an extension to prepare his written statement in the Title
                   IX investigation, Title IX Coordinator, Zoe Gingold, denied his request in an
                   email dated October 3, 2018, stating “Jefferson has the obligation to resolve
                   the matter promptly.” At that time, however, the matter had already been
                   ongoing for four months and continued for yet another three months after she
                   made this statement.

                                               [76]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 77 of 91




                d. The investigation was concluded without allowing Dr. Abraham a full and fair
                   opportunity to provide a statement, to present over twenty-nine material
                   witnesses along with witness statements, and to offer other evidence on his
                   behalf, such as the threatening voicemail left by R.P., Roe’s husband.

                e. Dr. Abraham’s superiors made gender-biased statements towards him. By
                   way of example, not limitation, on August 20, 2018, Dr. Alex Vaccaro told
                   Dr. Abraham that “a man cannot be sexually assaulted by a woman” and
                   discouraged Dr. Abraham from making any such claim.

       476.    As detailed in this Complaint, the external pressure faced by TJU and TJUH to

credit female claims of sexual assault and to prove that TJU and TJUH were tough on male

perpetrators of sexual violence is another circumstance suggesting a causal link between Dr.

Abraham’s protected activity, i.e. reporting Roe’s misconduct and retaliation, and the adverse

action taken against him. TJU and TJUH faced such pressure from the #MeToo Movement, Times

Up Healthcare Movement, and negative publicity concerning the sexual harassment of female

medical students.

       477.    Additionally, during the pendency of Dr. Abraham’s disciplinary proceeding, TJU

faced additional pressure due to two open OCR complaints dealing with alleged Title IX

infractions.   Both    OCR    complaints     were     commenced     on   May     15,   2017.    See

https://projects.propublica.org/graphics/civil-rights-violations#13737 (noting that the issues being

investigated in these two complaints are, respectively, “Title IX- Admissions” and “Title IX

Retaliation”) (last accessed June 7, 2020). On information and belief, TJU and TJUH did not want

to have a situation where they could be perceived as ignoring the complaints of women in their

educational program.

       478.    As a result of Defendants’ retaliation, Dr. Abraham suffered reputational harm;

economic damages including without limitation lost earnings and loss of future earning potential;



                                               [77]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 78 of 91




and mental pain and anguish, including without limitation, symptoms of anxiety, depression,

“PTSD,” and suicidal ideation.

       479.     As a result of the foregoing, Plaintiff is entitled to a judgment against Defendants

awarding Plaintiff damages in an amount to be determined at trial, including, without limitation,

damages to physical well-being, emotional and psychological damages, damages to reputation,

past and future economic losses, loss of educational opportunities, and loss of future career

prospects, plus prejudgment interest, attorneys’ fees, expenses, costs and disbursements and an

injunction against TJU and TJUH enjoining violations of Title IX in the process of investigating

and adjudicating sexual misconduct complaints, expunging Plaintiff’s records, requiring

Defendants to destroy all documents and records concerning Roe’s complaint and the

corresponding investigation, requiring Defendants to remove any record of the investigation of

Roe’s complaint and Roe’s complaint from Plaintiff’s employment file, and reinstating Plaintiff’s

clinical privileges and faculty appointment at TJU and TJUH.

                                         COUNT IV
                                      Breach of Contract
                           (Against Thomas Jefferson University and
                          Thomas Jefferson University Hospitals, Inc.)

       480.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       481.     Under Pennsylvania law, to allege breach of contract, a Plaintiff must allege (1) the

existence of a contract, including its essential terms, (2) a breach of a duty imposed by the contract

and (3) resultant damages. Doe v. The Trustees of the Univ. of Pennsylvania, 270 F. Supp. 3d 799,

810 (E.D. Pa. 2017) (internal citations omitted).

       482.     TJU / TJUH’s Sexual Misconduct Policy constituted a contract between Dr.

Abraham and TJU / TJUH.

                                                [78]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 79 of 91




        483.    Under Pennsylvania law, contracts contain an implied covenant of good faith and

fair dealing.

        484.    At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

        485.    As set forth more fully in the Complaint, Defendants breached the implied covenant

of good faith and fair dealing as well as at least the following duties to Dr. Abraham, set forth in

the provisions of the Sexual Misconduct Policy, in their investigation of the sexual encounter

between Dr. Abraham and Roe occurring on the night of June 23, 2018:

            a. Denying Dr. Abraham a fair and equal opportunity to present written statements,
               witnesses and other evidence during the investigatory process. (See Policy VII
               “Investigation and Disciplinary Process” at 11).

            b. Denying Dr. Abraham a fair and equal opportunity (or any opportunity at all) to
               identify any “significant conflicts” that would affect the timing of the investigation
               and any potential hearing. (See Policy, VII “Investigation and Disciplinary Process”
               at 11).

            c. Failing to investigate Dr. Abraham’s complaint that Roe had engaged in non-
               consensual sexual intercourse with him.

            d. Failing to investigate whether Roe’s complaint against Dr. Abraham was
               retaliatory, given that it occurred, on information and belief, following a failed
               extortion attempt carried out by Roe and her husband, R.P., against Dr. Abraham.

            e. Failing to provide Dr. Abraham with a hard copy of, or link to, the specific policies
               and procedures which were applicable to any hearing in his matter. The failure to
               provide this information prejudiced Dr. Abraham’s ability to weigh his options for
               the resolution of this matter, i.e. whether to proceed to a hearing or pursue a non-
               hearing resolution.

            f. Depriving Dr. Abraham the opportunity to review the investigative report produced
               by TJU in this matter, Roe’s initial complaint to the Title IX Office, as well as any
               evidence and witness statements collected. There is no written basis in Defendants’
               Sexual Misconduct Policy for depriving Dr. Abraham of the opportunity to review
               these materials.



                                                [79]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 80 of 91




          g. Performing a superficial, flawed, gender biased investigation of Roe’s complaint.
             Defendants failed to pursue potentially exculpatory information on behalf of Dr.
             Abraham. As detailed in the Complaint, TJU failed to appropriately investigate
             demonstrable falsities in Roe’s account, such as the claim that Roe had “bruises”
             following the sexual encounter on June 23, 2018. On information on belief, TJU
             either made no attempt to contact any operating room staff members to question
             them about whether they observed any bruising on Roe on June 25, 2018, or
             inappropriately disregarded the testimony of operating staff members on this topic.
             On information and belief, TJU requested no surveillance video from June 25, 2018
             to determine the veracity of Roe’s claims of bruising.
       486. As detailed in the Complaint, Plaintiff has suffered and will continue to suffer

substantial economic losses as a result of the direct, proximate, and foreseeable consequence of

the foregoing breaches. Plaintiff has suffered actual and consequential damages, as a result of

these breaches.

       487.     As a result of the foregoing, Plaintiff is entitled to damages in an amount to be

determined at trial, plus prejudgment interest.

                                            COUNT V
                           Intentional Infliction of Emotional Distress
                           (Against Thomas Jefferson University and
                          Thomas Jefferson University Hospitals, Inc.)

       488.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       489.     At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

       490.     To state a claim for intentional infliction of emotional distress, a plaintiff must

allege: (1) the defendant's conduct was extreme or outrageous; (2) the conduct was intentional or

reckless; (3) the conduct caused emotional distress; and (4) the plaintiff's distress is severe. Doe v.

The Trustees of the Univ. of Pennsylvania, 270 F. Supp. 3d 799, 826–27 (E.D. Pa. 2017) (internal

citations omitted).

                                                  [80]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 81 of 91




        491.     The conduct alleged must be “so outrageous in character, and so extreme in degree,

as to go beyond all possible bounds of decency, and to be regarded as atrocious, and utterly

intolerable in a civilized society.” Id. (internal citations omitted).

        492.     Collective Defendants’ conduct as more fully outlined in the Complaint was

extreme, outrageous, and of such character as not to be tolerated by a civilized community, i.e.

where the accused is provided no meaningful opportunity to defend himself against false

accusations and where complaints of sexual misconduct and retaliation are ignored. Such conduct

included but was not limited to:

               a) Repeatedly ignoring Dr. Abraham’s attempts to report i) his allegations of Roe’s
                  sexual misconduct against him and ii) that Roe’s filing of a complaint against him
                  was retaliatory. Dr. Abraham attempted to report Roe’s conduct to Dr. Alex
                  Vaccaro, Dr. Jim Purtill, Ed Pribitkin, and his Title IX advisor, Ms. Fogerty. TJU
                  ignored his reports; no further action was taken. On December 21, 2018, Dr.
                  Abraham again indicated in an email to addressed to TJU counsel, TJUH
                  President, Rich Webster, Dr. Alex Vaccaro, and CEO of the Rothman Institute,
                  Mike West, that i) he had a complaint against Roe and ii) that Roe’s complaint
                  against him was retaliatory.

               b) Pressuring Dr. Abraham into taking a leave of absence, just one day after Roe had
                  filed her complaint against him and before any substantive investigation of Roe’s
                  allegations had occurred. As detailed above, TJUH Chief Medical Officer, Ed
                  Pribitkin, threatened Dr. Abraham by stating that Dr. Abraham would be
                  suspended and reported to the Medical Staff and the National Practitioner
                  Database (“NPDB”) if he did not take an immediate leave of absence. By contrast,
                  no interim action was ever taken against Roe, despite Dr. Abraham’s allegations
                  against her.

               c) Dr. Abraham’s superiors made gender-biased statements towards him. By way of
                  example, not limitation, on August 20, 2018, Dr. Alex Vaccaro told Dr. Abraham
                  that “a man cannot be sexually assaulted by a woman” and discouraged Dr.
                  Abraham from making any such claim.

               d) To date, TJU has never allowed Dr. Abraham to review: i) the investigation report,
                  ii) Roe’s initial complaint to the Title IX Office; iii) any evidence collected by the
                  Title IX investigator; and iv) any witness statements collected by the Title IX
                  investigator. TJU proffered no basis written in the Policy to support its
                  withholding of any of the above information or documents.



                                                  [81]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 82 of 91




              e) TJU performed a superficial, flawed investigation of Roe’s complaint. Defendant
                 TJU failed to pursue potentially exculpatory information on behalf of Dr.
                 Abraham. The investigation was concluded without allowing Dr. Abraham a full
                 and fair opportunity to provide a statement, to present over twenty-nine material
                 witnesses along with witness statements, and to offer other evidence on his behalf,
                 such as the threatening voicemail left by R.P., Roe’s husband.

              f) As detailed in the Complaint, TJU failed to appropriately investigate demonstrable
                 falsities in Roe’s account, such as the claim that Roe had “bruises” following the
                 sexual encounter on June 23, 2018. On information on belief, TJU either made
                 no attempt to contact any operating room staff members to question them about
                 whether they observed any bruising on Roe on June 25, 2018, or inappropriately
                 disregarded the testimony of operating staff members on this topic. On
                 information and belief, TJU requested no surveillance video from June 25, 2018
                 to     determine     the     veracity    of    Roe’s     claims     of    bruising.

              g) On information and belief, on or about February 18, 2019, Dr. Abraham was
                 prohibited from viewing “grand rounds” lectures, because Roe claimed that she
                 would suffer “PTSD” upon seeing Dr. Abraham’s name on the virtual attendance
                 board, when he logged in remotely. On information and belief, TJU took no steps
                 to verify Roe’s claim, determine whether Roe’s claim was retaliatory, or to
                 develop a response that protected both Roe and Dr. Abraham. Notably, at the time
                 that Dr. Abraham was barred from viewing “grand rounds,” the Title IX
                 investigation had already been terminated with no findings against Dr. Abraham.

              h) Failing to comply with the Sexual Misconduct Policy throughout the disciplinary
                 process.

       493.     Collective Defendants’ conduct as more fully outlined in the Complaint was

intentional or reckless.

       494.     Defendants’ conduct as more fully outlined in the Complaint was for an ulterior

motive or purpose, i.e., in an effort to appease Roe, avoid another investigation by OCR concerning

TJU’s handling of Title IX matters, and to avoid bad publicity concerning the TJU and TJUH’s

handling of sexual assaults.

       495.     Defendants’ intentional conduct resulted in severe emotional distress.

       496.     As a direct and proximate result of Defendants’ conduct, Plaintiff has suffered

emotional and psychological distress, humiliation and embarrassment, sleeplessness, anxiety,



                                                [82]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 83 of 91




depression, suicidal ideation, and other damages that may arise during the course of discovery and

the course of trial in this matter. Plaintiff has sought treatment for such symptoms.

                                              COUNT VI
                               Negligent Infliction of Emotional Distress
                              (Against Thomas Jefferson University and
                             Thomas Jefferson University Hospitals, Inc.)

        497.      Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

        498.       At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

        499.      TJU / TJUH’s Sexual Misconduct Policy constituted a contract between Dr.

Abraham and TJU / TJUH.

        500.      Under Pennsylvania law, contracts contain an implied covenant of good faith and

fair dealing.

        501.      Defendants TJU and TJUH owed a contractual duty to Plaintiff to comply with their

own policies and procedures, including without limitation the Sexual Misconduct Policy.

        502.      Without limitation, Defendants breached their duty to Plaintiff, through following

actions and inactions:

                a) Denying Dr. Abraham a fair and equal opportunity to present written statements,
                   witnesses and other evidence during the investigatory process. (See Policy VII
                   “Investigation and Disciplinary Process” at 11).

                b) Denying Dr. Abraham a fair and equal opportunity (or any opportunity at all) to
                   identify any “significant conflicts” that would affect the timing of the investigation
                   and any potential hearing. (See Policy, VII “Investigation and Disciplinary
                   Process” at 11).

                c) Failing to investigate Dr. Abraham’s allegation that Roe had engaged in non-
                   consensual sexual intercourse with him.

                                                   [83]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 84 of 91




              d) Failing to investigate whether Roe’s allegation against Dr. Abraham was
                 retaliatory, given that it occurred, on information and belief, following a failed
                 extortion attempt carried out by Roe and her husband, R.P., against Dr. Abraham.

              e) Failing to provide Dr. Abraham with a hard copy of, or link to, the specific policies
                 and procedures which were applicable to any hearing in his matter. The failure to
                 provide this information prejudiced Dr. Abraham’s ability to weigh his options for
                 the resolution of this matter, i.e. whether to proceed to a hearing or pursue a non-
                 hearing resolution.

              f) Depriving Dr. Abraham the opportunity to review the investigative report
                 produced by TJU in this matter, Roe’s initial complaint to the Title IX Office, as
                 well as any evidence and witness statements collected. There is no written basis
                 in Defendants’ Sexual Misconduct Policy for depriving Dr. Abraham of the
                 opportunity to review these materials.

              g) Performing a superficial, flawed, gender biased investigation of Roe’s complaint.
                 Defendants failed to pursue potentially exculpatory information on behalf of Dr.
                 Abraham. As detailed in the Complaint, TJU failed to appropriately investigate
                 demonstrable falsities in Roe’s account, such as the claim that Roe had “bruises”
                 following the sexual encounter on June 23, 2018. On information on belief, TJU
                 either made no attempt to contact any operating room staff members to question
                 them about whether they observed any bruising on Roe on June 25, 2018, or
                 inappropriately disregarded the testimony of operating staff members on this
                 topic. On information and belief, TJU requested no surveillance video from June
                 25, 2018 to determine the veracity of Roe’s claims of bruising.

              h) On information and belief, on or about February 18, 2019, Dr. Abraham was
                 prohibited from viewing “grand rounds” lectures, because Roe claimed that she
                 would suffer “PTSD” upon seeing Dr. Abraham’s name on the virtual attendance
                 board, when he logged in remotely. On information and belief, TJU took no steps
                 to verify Roe’s claim, determine whether Roe’s claim was retaliatory, or to
                 develop a response that protected both Roe and Dr. Abraham. Notably, at the time
                 that Dr. Abraham was barred from viewing “grand rounds,” the Title IX
                 investigation had already been terminated with no findings against Dr. Abraham.

       503.     Defendants’ conduct, i.e. their breaches of duty toward the Plaintiff, was the direct

and proximate cause of Plaintiff’s immediate and substantial physical harm. Such harm included,

without limitation emotional and psychological distress, humiliation and embarrassment,

sleeplessness, anxiety, depression, suicidal ideation, for which Plaintiff has sought medical

treatment.

                                                 [84]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 85 of 91




       504.     As a direct, proximate, and foreseeable consequence of the aforementioned

conduct, Plaintiff has sustained significant damages, including without limitation severe emotional

distress, humiliation and embarrassment, sleeplessness, anxiety, depression, suicidal ideation, and

other damages that may arise during the course of discovery and the course of trial in this matter.

Plaintiff has sought medical treatment for such symptoms.

                                          COUNT VII
                          Tortious Interference with Business Relations
                           (Against Thomas Jefferson University and
                          Thomas Jefferson University Hospitals, Inc.)

       505.     Plaintiff repeats and realleges each and every allegation hereinabove as if fully set

forth herein.

       506.     At all points relevant herein, Defendants TJU and TJUH operated as agents of one

another. As described in the Complaint, the operations of Defendants TJU and TJUH are

substantively consolidated.

       507.     To set forth a claim for tortious interference with business relations, a plaintiff must

allege: 1) a contractual relationship; 2) the purpose or intent to harm the existing relationship, 3)

the absence of privilege or justification on the part of the defendant; and 4) actual damage to

plaintiff as a result of defendant’s conduct.

       508.     At all times relevant herein, Dr. Abraham had a contractual relationship with third

party, Rothman Orthopaedics.

       509.     Defendants TJU and TJUH at all times relevant herein were aware of Dr.

Abraham’s contractual relationship with Rothman Orthopaedics. Through their agents and

employees, Defendants engaged in purposeful action, specifically intended to harm Dr. Abraham’s

existing contractual relationship with Rothman Orthopaedics.




                                                 [85]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 86 of 91




       510.    Such purposeful action has been recited in detail in this Complaint, but includes

without limitation, the following.

       511.    In January, 2019, Dr. Abraham was restricted, without any end date, from any

Rothman Orthopaedics office that contained TJU/TJUH residents. On information and belief, this

restriction originated with TJU/TJUH, and was implemented to placate TJU/TJUH.

       512.      As noted above, the only restriction discussed at the time that Dr. Abraham

relinquished his clinical privileges and faculty appointment at TJU/TJUH was that Dr. Abraham

would not see any patients at any Rothman Orthopaedics offices that were majority owned by

TJU/TJUH at least until Roe’s residency graduation.

       513.    At all times relevant herein, Rothman Orthopaedics had approximately twenty-two

offices, two of which were majority owned by TJU/TJUH. As Dr. Abraham understood it, he

would have access to approximately twenty offices upon his return to practice in January, 2019.

Due to the above restriction, Dr. Abraham had approximately three offices available to him.

       514.    Due to the above restriction, Dr. Abraham was forced to move out of the area that

he had built his previously-unblemished reputation for the past ten years, causing a decline in his

patient base and patient referrals.

       515.    Dr. Abraham was wrongfully banned from 2019 TJUH Residency Graduation, in

which several of the residents whom he personally taught for several years graduated. Dr. Abraham

was also banned from all subsequent residency graduations and all other residency events.

       516.    In addition to causing significant reputational harm, the actions of TJU/TJUH and

its agents have resulted and will continue to result in widespread economic harm. Upon graduation,

residents become a major source of patient referrals.




                                               [86]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 87 of 91




       517.    Dr. Abraham was likewise banned from 2019 Resident Research Day, in which Dr.

Abraham’s studies are typically presented. Attendance at this event is mandated by Dr. Abraham’s

Rothman Orthopaedics practice.

       518.    On or about February 18, 2019, on information and belief, Roe complained to Dr.

Purtill, TJUH’s Residency Program Director, that she was worried about seeing Dr. Abraham’s

name on the attendance board for “grand rounds” lecture, when he logged into the same remotely.

Further, on information and belief, Roe claimed that she would suffer “PTSD” (Post Traumatic

Stress Disorder) upon seeing Dr. Abraham’s name on the attendance board.

       519.    On information and belief TJU/TJUH took no steps to verify Roe’s claim of

suffering “PTSD;” to determine whether Roe’s claim against Dr. Abraham was retaliatory in

nature, or to arrive at a response that protected both Dr. Abraham’s and Roe’s respective interests.

Rather, on information and belief, Dr. Purtill informed Dr. Vaccaro, Dr. Abraham’s supervisor, of

Roe’s complaint.

       520.    In response to these unsubstantiated allegations, Dr. Vaccaro prohibited Dr.

Abraham from viewing the “grand rounds” lectures. These lectures constitute a critical component

of Dr. Abraham’s continuing medical education.

       521.    Notably, at the time that Dr. Abraham was barred from viewing the “grand rounds”

lectures, the Title IX investigation had already been terminated with no findings against Dr.

Abraham.

       522.    In addition to causing significant emotional distress and reputational harm, the

actions of TJU/TJUH have interfered with Dr. Abraham’s ability to obtain continuing medical

education necessary not only for his licensure/certification but also for the maintenance of his

customary level of field expertise.



                                               [87]
         Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 88 of 91




       523.     During Dr. Abraham’s coerced leave of absence from June, 2018 through

December, 2018, TJU/TJUH’s agents and employees misrepresented Dr. Abraham’s status to

physicians seeking to refer patients to Dr. Abraham and to existing patients seeking Dr. Abraham’s

services. Patients were told that Dr. Abraham had left TJUH and could not see them; patients were

then referred to other doctors. Referring physicians were told that Dr. Abraham was no longer

seeing patients at TJUH.

       524.    TJU/TJUH’s misrepresentations concerning Dr. Abraham’s leave of absence

directly caused a steep decline in Dr. Abraham’s referral base and patient volume.

       525.    Collective Defendants’ actions were taken without privilege or justification.

       526.    As detailed in the Complaint, Plaintiff has suffered and will continue to suffer

substantial economic losses as a direct, proximate and foreseeable consequence of collective

Defendants’ actions. Plaintiff’s economic losses include without limitation, lost earnings, loss of

earning potential, loss of patient base and loss of patient referrals.

       527.    Plaintiff has suffered actual and consequential damages, as a result of Defendants’

conduct.

       528.    As a direct, proximate, and foreseeable consequence of the aforementioned

conduct, Plaintiff has sustained significant damages, including without limitation severe emotional

distress, humiliation and embarrassment, sleeplessness, anxiety, depression, suicidal ideation, and

other damages that may arise during the course of discovery and the course of trial in this matter.

Plaintiff has sought medical treatment for such symptoms.

       529.    As a direct, proximate, and foreseeable consequence of the aforementioned

conduct, Plaintiff has sustained actual harm to his reputation and is entitled to damages in an

amount to be determined at trial for the same.



                                                 [88]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 89 of 91




                                  PRAYER FOR RELIEF

       WHEREFORE, for the foregoing reasons, Plaintiff demands judgment against

Defendants as follows:

       (i)    on the first count of violation of Title IX of the Education Amendments of 1972, a
              judgment against Defendants awarding Dr. Abraham:

                     (a) damages in an amount to be determined at trial, including, without
                         limitation, damages to physical well-being, emotional and
                         psychological damages, damages to reputation, past and future
                         economic losses, loss of educational opportunities, loss of future
                         earning potential, and loss of future career prospects, plus prejudgment
                         interest, attorneys’ fees, expenses, costs and disbursements, and

                     (b) injunction against TJU and TJUH enjoining violations of Title IX in the
                         process of investigating and adjudicating sexual misconduct
                         complaints, expunging Plaintiff’s disciplinary records, requiring
                         Defendants to destroy all documents and records concerning Roe’s
                         complaint and the corresponding Title IX investigation, requiring
                         Defendants to remove any record of the Title IX investigation of Roe’s
                         complaint and Roe’s complaint from Dr. Abraham’s employment file;
                         and reinstating Plaintiff’s clinical privileges and faculty appointment at
                         TJU and TJUH.

       (ii)   on the second count of violation of Title IX of the Education Amendments of 1972,
              a judgment against Defendants awarding Dr. Abraham:

                     (a) damages in an amount to be determined at trial, including, without
                         limitation, damages to physical well-being, emotional and
                         psychological damages, damages to reputation, past and future
                         economic losses, loss of educational opportunities, loss of future
                         earning potential, and loss of future career prospects, plus prejudgment
                         interest, attorneys’ fees, expenses, costs and disbursements, and

                     (b) injunction against TJU and TJUH enjoining violations of Title IX in the
                         process of investigating and adjudicating sexual misconduct
                         complaints, expunging Plaintiff’s disciplinary records, requiring
                         Defendants to destroy all documents and records concerning Roe’s
                         complaint and the corresponding Title IX investigation, requiring
                         Defendants to remove any record of the investigation of Roe’s
                         complaint and Roe’s complaint from Dr. Abraham’s employment file;
                         and reinstating Plaintiff’s clinical privileges and faculty appointment at
                         TJU and TJUH.



                                              [89]
 Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 90 of 91




(iii)   on the third count of violation of Title IX of the Education Amendments of 1972,
        a judgment against Defendants awarding Dr. Abraham:

               (a) damages in an amount to be determined at trial, including, without
                   limitation, damages to physical well-being, emotional and
                   psychological damages, damages to reputation, past and future
                   economic losses, loss of educational opportunities, loss of future
                   earning potential, and loss of future career prospects, plus prejudgment
                   interest, attorneys’ fees, expenses, costs and disbursements, and

               (b) injunction against TJU and TJUH enjoining violations of Title IX in the
                   process of investigating and adjudicating sexual misconduct
                   complaints, expunging Plaintiff’s disciplinary records, requiring
                   Defendants to destroy all documents and records concerning Roe’s
                   complaint and the corresponding Title IX investigation, requiring
                   Defendants to remove any record of the Title IX investigation of Roe’s
                   complaint and Roe’s complaint from Dr. Abraham’s employment file;
                   and reinstating Plaintiff’s clinical privileges and faculty appointment at
                   TJU and TJUH.

(iv)    on the fourth count against Defendants TJU and TJUH for breach of contract,
        damages, including punitive damages, in an amount to be determined at trial plus
        pre-judgment interest;

(v)     on the fifth count of Intentional Infliction of Emotional Distress, a judgment
        awarding Plaintiff damages in an amount to be determined at trial, including,
        without limitation, damages to physical well-being, emotional and psychological
        damages, and treatment of same, damages to reputation, past and future economic
        losses, loss of educational opportunities, and loss of future career prospects, plus
        prejudgment interest, attorneys’ fees, expenses, costs and disbursements;

(vi)    on the sixth count of Negligent Infliction of Emotional Distress, a judgment
        awarding Plaintiff damages in an amount to be determined at trial, including,
        without limitation, damages to physical well-being, emotional and psychological
        damages, and treatment of same, damages to reputation, past and future economic
        losses, loss of educational opportunities, and loss of future career prospects, plus
        prejudgment interest, attorneys’ fees, expenses, costs and disbursements;

(vii)   on the seventh count of Tortious Interference with Business Relations, a judgment
        awarding Plaintiff damages in an amount to be determined at trial, including,
        without limitation, actual damages, consequential damages, past and future
        economic losses, loss of future career prospects, damages to physical well-being,
        emotional and psychological damages, and treatment of same, damages to
        reputation, loss of educational opportunities, plus prejudgment interest, attorneys’
        fees, expenses, costs and disbursements;



                                        [90]
        Case 2:20-cv-02967-MMB Document 1 Filed 06/19/20 Page 91 of 91




       (viii)   awarding Plaintiff such other and further relief as the Court deems just, equitable
                and proper.

                                        JURY DEMAND

       Plaintiff John A. Abraham, MD demands a trial by jury of all issues presented herein that

are capable of being tried by a jury.

Dated: June 19, 2020
                                              Respectfully submitted,

                                              NESENOFF & MILTENBERG, LLP

                                        By:   /s/ Andrew T. Miltenberg
                                              Andrew T. Miltenberg, Esq.
                                              (pro hac vice admission pending)
                                              Stuart Bernstein, Esq.
                                              (pro hac vice admission pending)
                                              Cindy Singh, Esq.
                                              (pro hac vice admission pending)
                                              363 Seventh Avenue, Fifth Floor
                                              New York, New York 10001
                                              (212) 736-4500
                                              amiltenberg@nmllplaw.com
                                              sbernstein@nmllplaw.com
                                              csingh@nmllplaw.com

                                              ROGERS CASTOR

                                        By:   /s/ Bruce Castor
                                              Bruce Castor, Jr.
                                              26 E. Athens Avenue
                                              Ardmore, Pennsylvania 19003
                                              (610) 649-1880
                                              bruce@rogerscastor.com

                                              Attorneys for Plaintiff




                                               [91]
